Exhibit 10.5

 

Execution Version

 

 

COLLATERAL TRUST AGREEMENT

 

dated as of March 28, 2017

 

among

 

FORESIGHT ENERGY LLC,
 the other Grantors from time to time party hereto,

 

THE HUNTINGTON NATIONAL BANK,
as Administrative Agent under the Credit Agreement,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee under the Indenture

 

and

 

LORD SECURITIES CORPORATION,
as Collateral Trustee

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

2

SECTION 1.1

Defined Terms

2

SECTION 1.2

Other Definition Provisions

15

 

 

 

ARTICLE 2.

THE TRUST ESTATES

16

SECTION 2.1

Declaration of Senior Trust

16

SECTION 2.2

Declaration of Junior Trust

18

SECTION 2.3

Priority of Liens between Classes

19

SECTION 2.4

Restrictions on Enforcement of Parity Liens; Prohibition on Contesting Liens

22

SECTION 2.5

Waiver of Right of Marshaling

23

SECTION 2.6

Discretion in Enforcement of Priority Liens

23

SECTION 2.7

Amendments to Priority Lien Documents and Discretion in Enforcement of Priority
Lien Obligations

23

SECTION 2.8

Insolvency or Liquidation Proceedings

24

SECTION 2.9

Collateral Shared Equally and Ratably within Class

28

SECTION 2.10

No New Liens

29

SECTION 2.11

Similar Liens and Agreements

30

SECTION 2.12

Confirmation of Subordination in Parity Lien Security Documents

30

 

 

 

ARTICLE 3.

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

31

SECTION 3.1

Appointment and Undertaking of the Collateral Trustee

31

SECTION 3.2

Release or Subordination of Liens

32

SECTION 3.3

Enforcement of Liens

33

SECTION 3.4

Application of Proceeds

33

SECTION 3.5

Powers of the Collateral Trustee

36

SECTION 3.6

Documents and Communications

36

SECTION 3.7

For Sole and Exclusive Benefit of the Secured Parties

36

SECTION 3.8

Additional Secured Debt

36

 

 

 

ARTICLE 4.

OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER GRANTORS

39

 

 

 

SECTION 4.1

Release of Liens on Collateral

39

SECTION 4.2

Delivery of Copies to Secured Debt Representatives

42

SECTION 4.3

Collateral Trustee not Required to Serve, File or Record

42

SECTION 4.4

Release of Liens in Respect of any Series of Priority Lien Debt, any Series of
Parity Lien Debt or Affiliate Securities

42

 

 

 

ARTICLE 5.

IMMUNITIES OF THE COLLATERAL TRUSTEE

44

SECTION 5.1

No Implied Duty

44

SECTION 5.2

Appointment of Agents and Advisors

44

SECTION 5.3

Other Agreements

44

SECTION 5.4

Solicitation of Instructions

44

SECTION 5.5

Limitation of Liability

44

 

i

--------------------------------------------------------------------------------


 

SECTION 5.6

Documents in Satisfactory Form

44

SECTION 5.7

Entitled to Rely

45

SECTION 5.8

Secured Debt Default

45

SECTION 5.9

Actions by Collateral Trustee

45

SECTION 5.10

Security or Indemnity in favor of the Collateral Trustee

45

SECTION 5.11

Rights of the Collateral Trustee

45

SECTION 5.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

46

SECTION 5.13

Assumption of Rights, Not Assumption of Duties

47

SECTION 5.14

No Liability for Clean Up of Hazardous Materials

47

 

 

 

ARTICLE 6.

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

47

SECTION 6.1

Resignation or Removal of Collateral Trustee

47

SECTION 6.2

Appointment of Successor Collateral Trustee

47

SECTION 6.3

Succession

48

SECTION 6.4

Merger, Conversion or Consolidation of Collateral Trustee

48

 

 

 

ARTICLE 7.

MISCELLANEOUS PROVISIONS

49

SECTION 7.1

Amendment

49

SECTION 7.2

Voting

50

SECTION 7.3

Further Assurances

51

SECTION 7.4

Perfection of Junior Trust Estate

51

SECTION 7.5

[Reserved]

51

SECTION 7.6

Successors and Assigns

51

SECTION 7.7

Delay and Waiver

52

SECTION 7.8

Notices

52

SECTION 7.9

Notice Following Discharge of Priority Lien Obligations

53

SECTION 7.10

Entire Agreement

53

SECTION 7.11

Compensation; Expenses

53

SECTION 7.12

Indemnity

54

SECTION 7.13

Actions Upon Breach; Specific Performance

55

SECTION 7.14

Severability

55

SECTION 7.15

Section Headings

56

SECTION 7.16

Obligations Secured

56

SECTION 7.17

Governing Law

56

SECTION 7.18

Consent to Jurisdiction

56

SECTION 7.19

Waiver of Jury Trial

57

SECTION 7.20

Counterparts

57

SECTION 7.21

Grantors and Additional Grantors

57

SECTION 7.22

Continuing Nature of this Agreement

57

SECTION 7.23

Insolvency

58

SECTION 7.24

Rights and Immunities of Secured Debt Representatives

58

 

EXHIBIT A — Additional Secured Debt Designation

EXHIBIT B — Form of Collateral Trust Joinder—Additional Secured Debt

EXHIBIT C — Form of Collateral Trust Joinder—Additional Grantors

 

ii

--------------------------------------------------------------------------------


 

COLLATERAL TRUST AGREEMENT, (as amended, supplemented, amended and restated or
otherwise modified from time to time, this “Agreement”) dated as of March 28,
2017 among FORESIGHT ENERGY LLC, a Delaware limited liability company (the
“Borrower”), the Grantors from time to time party hereto, THE HUNTINGTON
NATIONAL BANK, as Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee, and LORD SECURITIES CORPORATION, as Collateral Trustee (in such
capacity and together with its successors in such capacity, the “Collateral
Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower intends to enter into a Credit and Guaranty Agreement
dated as of the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, including any replacement
thereof if such replacement credit agreement has been designated in accordance
Section 3.8 hereof, the “Credit Agreement”) among the Borrower, the Affiliates
of the Borrower named therein, the Lenders party thereto, The Huntington
National Bank, as facilities administrative agent (in such capacity and together
with its successors, the “Administrative Agent”), Lord Securities Corporation,
as term administrative agent, and the lenders party thereto, which will provide
for a $995,000,000 senior secured credit facilities as of the date hereof.

 

WHEREAS, the Borrower intends to issue 11.50% Second Lien Senior Secured Notes
due 2023 (including any related exchange notes, the “Notes”) in an aggregate
principal amount of $425,000,000 pursuant to an Indenture dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time, the “Indenture”) among the Borrower,
Foresight Energy Finance Corporation, a Delaware corporation, a co-issuer of the
Notes, the guarantors party thereto and Wilmington Trust, National Association,
as trustee (in such capacity and together with its successors in such capacity,
the “Trustee”).

 

WHEREAS, the Borrower and the other Grantors intend to secure the Obligations
under the Credit Agreement, any future Priority Lien Debt and any other Priority
Lien Obligations on a priority basis and, subject to such priority, intend to
secure the Obligations under the Indenture, any future Parity Lien Debt and any
other Parity Lien Obligations, with Liens on all present and future Collateral
to the extent that such Liens have been provided for in the applicable Security
Documents.

 

WHEREAS, this Agreement sets forth the terms on which each Secured Party has
appointed the Collateral Trustee to act as the collateral trustee for the
present and future holders of the Secured Obligations to receive, hold,
maintain, administer and distribute the Collateral at any time delivered to the
Collateral Trustee or the subject of the Security Documents, and to enforce the
Security Documents and all interests, rights, powers and remedies of the
Collateral Trustee with respect thereto or thereunder and the proceeds thereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1.         DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1               Defined Terms.  The following terms will have the
following meanings:

 

“Act of Required Secured Parties” means, as to any matter at any time:

 

(i)  until the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Outstanding Loan Threshold Date, a direction in writing delivered to the
Collateral Trustee by or with the written consent of, the Required Lenders;

 

(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Outstanding Loan Threshold Date, but prior to the
Discharge of Priority Lien Obligations, a direction in writing delivered to the
Collateral Trustee by or with the written consent of, the holders of (or the
Priority Lien Representatives representing the holders of) more than 50% of the
sum of:

 

(a)    the aggregate outstanding principal amount of Priority Lien Debt
(including the face amount of outstanding letters of credit whether or not then
available or drawn); and

 

(b)    other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt;

 

provided, however, that if at any time prior to the Discharge of Priority Lien
Obligations the only remaining Priority Lien Obligations are Secured Hedging
Obligations, then the term “Act of Required Secured Parties” will mean the
representatives representing the holders of a majority of the aggregate of the
Hedging Termination Value or “settlement amount” (or similar term) as defined in
the Secured Hedging Agreements (or, with respect to any Secured Hedging
Agreement that has been terminated in accordance with its terms, the amount, if
any, then due and payable by the Borrower or any other Grantor (exclusive of
expenses and similar payments but including any early termination payments then
due) under such Secured Hedging Agreement) under all Secured Hedging Agreements;
provided further, that any Secured Hedging Agreement with a the Hedging
Termination Value or “settlement amount” (or similar term) or termination
payment that is a negative number shall be disregarded for purposes of all
calculations required by the term “Act of Required Secured Parties;”  and

 

(iii) at any time after the Discharge of Priority Lien Obligations, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the Parity Lien Representatives representing the holders of Parity Lien Debt
representing the Required Parity Lien Debtholders.

 

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote such Secured Debt

 

2

--------------------------------------------------------------------------------


 

and (b) votes will be determined in accordance with Section 7.2.  The Collateral
Trustee will not be deemed to have knowledge thereof, unless it receives written
notice thereof.

 

“Additional Secured Debt” has the meaning set forth in Section 3.8(b)(1).

 

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

 

“Administrative Agent” has the meaning set forth in the recitals and its
permitted successors and assigns or, in the case of any replacement Credit
Agreement designated as such in accordance with Section 3.8 hereof, the
administrative agent or other representative under such replacement Credit
Agreement.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly, Controls, or is Controlled by or is under common Control
with the Person specified or is a director or officer of the Person specified.

 

“Affiliate Securities” means all “securities” of any of the Borrower’s
“affiliates” (as the terms “securities” and “affiliates” are used in Rule 3-16
of Regulation S-X under the Securities Act of 1933, as amended, and any
successor rule) including any securities described in Section 4.4(c) hereof.

 

“Agreement” shall mean this Collateral Trust Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Board of Directors” means (a) with respect to the Borrower, the board of
directors of the General Partner and (b) with respect to any other Person,
(i) if a corporation, the board of directors of the corporation or any committee
thereof duly authorized to act on behalf of such board, (ii) if a partnership,
if the general partner of the partnership is a corporation, the board of
directors of the general partner of the partnership and if the general partner
of the partnership is a limited liability company, the managing member or
members or any controlling committee of managing members thereof of such general
partner, and (iii) if any other Person, the board or committee of such Person
serving a similar function.

 

“Borrower” has the meaning set forth in the preamble.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment of any
applicable Secured Obligations are authorized or required by law or other
governmental action to remain closed.

 

“Cash Management Bank” means the counterparty to the Borrower or any Restricted
Subsidiary of the Borrower under any Secured Cash Management Agreement.

 

“Class” means (1) in the case of Parity Lien Obligations, every Series of Parity
Lien Debt and all other Parity Lien Obligations, taken together, and (2) in the
case of Priority Lien

 

3

--------------------------------------------------------------------------------


 

Obligations, every Series of Priority Lien Debt and all other Priority Lien
Obligations, taken together.

 

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Borrower and the other Grantors now owned or hereafter
acquired in which Liens have been granted, or purported to be granted, or
required to be granted, to the Collateral Trustee to secure any or all of the
Secured Obligations of such Series of Secured Debt, including any property
subject to Liens granted pursuant to Section 2.8, and shall exclude any
properties and assets in which the Collateral Trustee is required to release its
Liens pursuant to Section 3.2.  Notwithstanding anything in this Agreement to
the contrary, Holdings shall not provide any Collateral to secure the Parity
Lien Obligations or with respect to the Junior Trust Estate unless the Borrower,
at its sole discretion, provides notice to the Collateral Trustee that a
Series of Parity Lien Obligations shall be secured by Collateral of Holdings.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (ii) with respect to the provisions of this Agreement
relating to the addition of additional Grantors, an agreement substantially in
the form of Exhibit C.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlling Priority Lien Representative” means (i) until the earlier of
(x) the Discharge of Credit Agreement Obligations and (y) the Outstanding Loan
Threshold Date, the Administrative Agent and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement Obligations and (y) the Outstanding Loan
Threshold Date, the Major Non-Controlling Priority Representative.

 

“Controlling Representative” means at any time (i) prior to the Discharge of
Priority Lien Obligations, the Controlling Priority Lien Representative and
(ii) after the Discharge of Priority Lien Obligations, the Parity Lien
Representative that represents the Series of Parity Lien Debt with the then
largest outstanding principal amount.

 

“Credit Agreement” has the meaning set forth in the recitals, as amended,
amended and restated, supplemented and otherwise modified from time to time.

 

“Credit Facility” means, if designated by the Borrower to be included in this
definition, one or more credit facilities or commercial paper facilities with
banks, financial institutions or other institutional lenders providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or the issuance of letters of
credit or bankers’ acceptances or the like, (ii) debt securities, indentures or
other forms of debt financing (including convertible or exchangeable debt
instruments), or (iii) instruments or agreements evidencing any other Debt, in
each case, with the same or different borrowers or issuers and, in each case, as

 

4

--------------------------------------------------------------------------------


 

amended, restated, modified, supplemented, extended, renewed, refunded,
restructured, refinanced or replaced or substituted in whole or in part from
time to time and whether by the same or any other agent, trustee, lender or
group of lenders or other party, including any refinancing that has been
designated in accordance with Section 3.8 hereof.  The Credit Agreement is a
Credit Facility.

 

“DIP Financing” has the meaning set forth in Section 2.8(a).

 

“Discharge of Credit Agreement Obligations” means that the Priority Lien
Obligations pursuant to the Credit Agreement (other than Secured Hedging
Obligations and Secured Cash Management Obligations and any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time) are
no longer secured by, and no longer required to be secured by, the Collateral
pursuant to the terms of the Credit Agreement or the other applicable Priority
Lien Documents; provided that a Discharge of Credit Agreement Obligations shall
be deemed not to have occurred if the Borrower has entered into any replacement
credit agreement that has been designated as such in accordance with Section 3.8
hereof.

 

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

 

(i)  termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

 

(ii)     with respect to each Series of Priority Lien Debt, either (x) payment
in full in cash of the principal of and interest and premium (if any) on all
Priority Lien Debt of such Series (other than any undrawn letters of credit) or
(y) there has been a legal defeasance, covenant defeasance or satisfaction and
discharge pursuant to the terms of the applicable Priority Lien Debt Documents
for such Series of Priority Lien Debt;

 

(iii)    with respect to any undrawn letters of credit constituting Priority
Lien Debt, either (x) discharge or cash collateralization (at the lower of
(A) 105% of the aggregate undrawn amount and (B) the percentage of the aggregate
undrawn amount required for release of liens under the terms of the applicable
Priority Lien Document) of all outstanding letters of credit constituting
Priority Lien Debt or (y) the issuer of each such letter of credit has notified
the Collateral Trustee in writing that alternative arrangements satisfactory to
such issuer and to the holders of the related Series of Priority Lien Debt that
has reimbursement obligations with respect thereto have been made;

 

(iv) payment in full in cash of all other Priority Lien Obligations (other than
Secured Hedging Obligations) that are outstanding and unpaid at the time the
Priority Lien Debt is paid in full in cash (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time); and

 

(v) with respect to any Secured Hedging Obligations, (A) the cash
collateralization of all such Secured Hedging Obligations on terms satisfactory
to each applicable Hedge Bank or the making of such other arrangements
satisfactory to the applicable Hedge Bank or (B) the expiration and termination
of all Secured Hedging

 

5

--------------------------------------------------------------------------------


 

Agreements evidencing such Secured Hedging Obligations and payment in full in
cash of all Secured Hedging Obligations due and payable after giving effect to
such expiration and termination;

 

provided, however, that if, at any time after the Discharge of Priority Lien
Obligations has occurred, the Borrower thereafter enters into any Priority Lien
Document evidencing a Priority Lien Debt the incurrence of which is not
prohibited by any applicable Secured Debt Document, then such Discharge of
Priority Lien Obligations shall automatically be deemed not to have occurred for
all purposes of this Agreement with respect to such new Priority Lien Debt
(other than with respect to any actions taken as a result of the occurrence of
such first Discharge of Priority Lien Obligations), and, from and after the date
on which the Borrower designates such Funded Debt as Priority Lien Debt in
accordance with Section 3.8, the Obligations under such Priority Lien Document
shall automatically and without any further action be treated as Priority Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein and any
Parity Lien Obligations shall be deemed to have been at all times Parity Lien
Obligations and at no time Priority Lien Obligations.

 

“Funded Debt”  means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)       in respect of borrowed money or advances; or

 

(2)       evidenced by loan agreements, bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof).

 

For the avoidance of doubt, “Funded Debt” shall not include Secured Hedging
Obligations or Secured Cash Management Obligations.

 

“General Partner” means Foresight Energy GP, LLC, a Delaware limited liability
company, and any successor (by merger, consolidation, amalgamation or otherwise)
general partner of Holdings.

 

“Grantors” means the Borrower, the Guarantors, and any other Person (if any)
that at any time provides collateral security for any Secured Obligations (it
being understood and agreed that Holdings shall be a Grantor with respect to
Priority Lien Obligations but not a Grantor with respect to Parity Lien
Obligations unless the Borrower, at its sole discretion, provides notice to the
Collateral Trustee that a Series of Parity Lien Obligations shall be secured by
Collateral of Holdings).

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Funded Debt (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise).

 

6

--------------------------------------------------------------------------------


 

“Guarantor” means, with respect to any Priority Lien Obligations, each Person
who has Guaranteed payment of any Priority Lien Obligations and, with respect to
any Parity Lien Obligations, each Person who has Guaranteed payment of any
Parity Lien Obligations (it being understood and agreed that Holdings shall be a
Guarantor with respect to Priority Lien Obligations but not a Guarantor with
respect to Parity Lien Obligations unless the Borrower, at its sole discretion,
provides notice to the Collateral Trustee that a Series of Parity Lien
Obligations shall be guaranteed by Holdings).

 

“Hedge Bank” means the counterparty to the Borrower or any Restricted Subsidiary
of the Borrower under any Secured Hedging Agreement.

 

“Hedging Termination Value” has the meaning ascribed to such term in the Credit
Agreement.

 

“Holdings” means Foresight Energy LP, a Delaware limited partnership, and any
successor to Holdings by merger, consolidation, amalgamation or otherwise.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the
Borrower, any of its Subsidiaries or any other Grantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.12(a).

 

“Indenture” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1) any voluntary or involuntary case commenced by or against the Borrower or
any other Grantor under the Bankruptcy Code or any similar federal or state law
for the relief of debtors, any other proceeding for the reorganization,
recapitalization, receivership, liquidation or adjustment or marshalling of the
assets or liabilities of the Borrower or any other Grantor, any receivership or
assignment for the benefit of creditors relating to the Borrower or any other
Grantor or any similar case or proceeding relative to the Borrower or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

7

--------------------------------------------------------------------------------


 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Borrower or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

 

“Junior Trust Estate” has the meaning set forth in Section 2.2.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Major Non-Controlling Priority Representative” means (i) prior to an
Outstanding Loan Threshold Date, the Priority Lien Representative of a Series of
Priority Lien Debt (other than the Administrative Agent with respect to the
Priority Lien Debt pursuant to the Credit Agreement) that constitutes the
largest outstanding principal amount of any then outstanding Series of Priority
Lien Debt (provided, however, that if there are two outstanding Series of
Priority Lien Debt which have an equal outstanding principal amount, the
Series of Priority Lien Debt with the earlier maturity date shall be considered
to have the larger outstanding principal amount for purposes of this clause (i))
and (ii) on or after an Outstanding Loan Threshold Date, the Priority Lien
Representative of the Series of Priority Lien Debt that constitutes the largest
outstanding principal amount of any then outstanding Series of Priority Lien
Debt (provided, however, that if there are two outstanding Series of Priority
Lien Debt which have an equal outstanding principal amount, the Series of
Priority Lien Debt with the earlier maturity date shall be considered to have
the larger outstanding principal amount for purposes of this clause (ii)).  For
purposes of this definition, “principal amount” shall be deemed to include the
face amount of any outstanding letter of credit issued and unused commitments
under the particular Series.

 

“Modification” has the meaning set forth in Section 3.8(d)(1).

 

“Mortgage” has the meaning set forth in Section 3.8(d)(1).

 

“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).

 

“Notes” has the meaning set forth in the recitals.

 

“Note Documents” means the Indenture, the Notes and the Parity Lien Security
Documents securing the Obligations in respect thereof.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (at the rate
specified in the applicable Secured Debt Documents, including any applicable
post-default rate), premium (if any), fees, indemnifications, reimbursements,
expenses and other charges and liabilities payable under the documentation
governing any Secured Obligations, including any and all interest, premium,
fees, indemnifications, reimbursements, expenses and other charges and
liabilities accruing or incurred after the commencement of any Insolvency or
Liquidation Proceeding pursuant to the

 

8

--------------------------------------------------------------------------------


 

applicable Secured Debt Documents, even if any of the foregoing is not
enforceable, allowable or allowed as a claim in such proceeding.

 

“Officer” means, with respect to any person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary, any Senior Vice President, any Vice President or
any Assistant Vice President of such Person or any parent thereof.

 

“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by an Officer of the Borrower, including:

 

(a) a statement that the Person making such certificate has read such covenant
or condition; and

 

(b)     a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

 

“Outstanding Loan Threshold Date” means the date that both (x) the outstanding
principal amount of, without duplication, Loans, L/C Obligations and unused
Revolving Loan Commitments (each as defined in the Credit Agreement) under the
Credit Agreement (or the aggregate outstanding principal amount of all loans or
other evidences of indebtedness, issued and outstanding letters of credit and
commitments in respect thereof under any replacement Credit Agreement designated
as such in accordance with Section 3.8) is less than 15% of the aggregate
outstanding principal amount of all Priority Lien Debt and (y) the aggregate
outstanding principal amount of another Series of Priority Lien Debt exceeds the
outstanding principal amount of, without duplication, Loans. L/C Obligations and
unused Revolving Loan Commitments under the Credit Agreement.

 

“Parity Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Trustee, at any time, upon any property of the
Borrower or any other Grantor to secure Parity Lien Obligations.

 

“Parity Lien Adequate Protection Payments” has the meaning set forth in
Section 2.8(c).

 

“Parity Lien Debt” means:

 

(1) the Notes issued on the date hereof until such time as the Liens securing
such Debt are released in accordance with their respective terms; and

 

(2) any other Funded Debt (including additional Notes) that is secured equally
and ratably with the Notes by a Parity Lien and that was permitted to be
incurred and permitted to be so secured under each applicable Secured Debt
Document; provided, in the case of any Funded Debt referred to in clause (2) of
this definition, that:

 

(a)    on or before the date on which such Funded Debt is incurred by the
Borrower or by a Grantor, such Funded Debt is designated by the Borrower as
“Parity Lien Debt” for the purposes of the Secured Debt Documents in an

 

9

--------------------------------------------------------------------------------


 

Additional Secured Debt Designation executed and delivered in accordance with
Section 3.8; provided, that no Funded Debt may be designated as both Parity Lien
Debt and Priority Lien Debt; and

 

(b)  unless such Funded Debt is issued under an existing Secured Debt Document
for any Series of Parity Lien Debt whose Secured Debt Representative is already
party to this Agreement, the Parity Lien Representative for such Funded Debt
executes and delivers a Collateral Trust Joinder in accordance with
Section 3.8(b).

 

“Parity Lien Documents” means, collectively, the Note Documents and any other
indenture, credit agreement or other agreement pursuant to which any Parity Lien
Debt is incurred and the Parity Lien Security Documents.

 

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof including, without limitation interest and premium (if any)
(including Post-Petition Interest whether or not allowable), and all guarantees
of any of the foregoing.

 

“Parity Lien Representative” means:

 

(1) in the case of the Notes, the Trustee; and

 

(2)     in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who
maintains the transfer register for such Series of Parity Lien Debt and (A) is
appointed as a Parity Lien Representative (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Parity Lien Debt, together
with its successors in such capacity, and (B) who has executed a Collateral
Trust Joinder, together with its successor in such capacity.

 

“Parity Lien Secured Parties” means the holders of Parity Lien Obligations and
each Parity Lien Representative.

 

“Parity Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of any of the Parity Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Pay-Over Amount” has the meaning set forth in Section 2.8(c).

 

“Permitted Prior Lien” means any Lien that has priority over the Lien of the
Collateral Trustee for the benefit of the Priority Lien Secured Parties which
Lien was permitted under each Priority Lien Document.

 

10

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity, including a government or
political subdivision or an agency or instrumentality thereof.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Priority Lien Documents or Parity Lien Documents, as applicable,
continue to accrue after the commencement of any Insolvency of Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Code or in any such Insolvency or
Liquidation Proceeding.

 

“Priority Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Trustee, at any time, upon any property of the
Borrower or any other Grantor to secure Priority Lien Obligations.

 

“Priority Lien Debt” means:

 

(1)                                 any Funded Debt now or hereafter incurred
under the Credit Agreement that is secured by a Priority Lien and that is
permitted to be incurred and secured under each applicable Secured Debt
Document; and

 

(2)                                 any other Funded Debt (including, without
limitation (x) Funded Debt incurred under any replacement Credit Agreement and
(y) borrowings under any other Credit Facility) that is secured by a Priority
Lien and that is permitted to be incurred and permitted to be so secured under
each applicable Secured Debt Document; provided, in the case of any Funded Debt
referred to in this clause (2), that:

 

(a)            on or before the date on which such Funded Debt is incurred by
the Borrower or by a Grantor, such Funded Debt is designated by the Borrower as
“Priority Lien Debt” for the purposes of the Secured Debt Documents in an
Additional Secured Debt Designation executed and delivered in accordance with
Section 3.8(b); provided, that no Funded Debt may be designated as both Parity
Lien Debt and Priority Lien Debt; and

 

(b)            unless such Funded Debt is issued under an existing Secured Debt
Document for any Series of Priority Lien Debt whose Secured Debt Representative
is already party to this Agreement, the Priority Lien Representative for such
Funded Debt executes and delivers a Collateral Trust Joinder in accordance with
Section 3.8(b).

 

For the avoidance of doubt, Secured Hedging Obligations and Secured Cash
Management Obligations do not constitute Priority Lien Debt but constitute
Priority Lien Obligations. Secured Hedging Obligations and Secured Cash
Management Obligations that are contemplated to be secured pursuant to the
provisions of the Priority Lien Documents (excluding, for the purposes of this
sentence, any Priority Lien Security Documents) with respect a specific
Series of Priority Lien Debt shall be “related to” such Series of Priority Lien
Debt for purposes of this Agreement.

 

11

--------------------------------------------------------------------------------


 

“Priority Lien Documents” means, collectively, the Credit Agreement and any
other indenture, credit agreement or other agreement pursuant to which any
Priority Lien Debt is incurred and the Priority Lien Security Documents.

 

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt, including without limitation any
Post-Petition Interest whether or not allowable, together with all Secured
Hedging Obligations and Secured Cash Management Obligations and all guarantees
of any of the foregoing.  In addition to the foregoing, all obligations owing to
the Collateral Trustee in its capacity as such, whether pursuant to this
Agreement or one or more of the Priority Lien Documents or Parity Lien
Documents, shall in each case be deemed to constitute Priority Lien Obligations
(with the obligations described in this sentence being herein the “Collateral
Trustee Obligations”), which Collateral Trustee Obligations shall be entitled to
the priority provided in clause FIRST of Section 3.4(a).

 

“Priority Lien Representative” means:

 

(a) in the case of the Credit Agreement, the Administrative Agent; and

 

(b) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Priority Lien Debt, and
who has executed a Collateral Trust Joinder, together with any successor in such
capacity.

 

“Priority Lien Secured Parties” means the holders of Priority Lien Obligations,
each Priority Lien Representative and the Collateral Trustee.

 

“Priority Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of any of the Priority Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold or mineral estate) in and to any and all parcels of real property
owned or operated, whether by lease, license or other use agreement, including
but not limited to, Mortgaged Property, coal leases and surface use agreements.

 

“Recovery” has the meaning set forth in Section 2.8(f).

 

“Reference Date” has the meaning set forth in Section 3.8(e).

 

12

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, trustees, employees, agents,
attorneys, advisors or controlling persons of such Person and of such Person’s
Affiliates.

 

“Required Lenders” means the “Required Lenders” (or an equivalent term with
substantially the same meaning) under and as defined in the Credit Agreement.

 

“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2.  For purposes of
this definition, Parity Lien Debt registered in the name of, or beneficially
owned by, the Borrower or any Affiliate of the Borrower (as certified in writing
to the Collateral Trustee by the applicable Secured Debt Representative (other
than the Trustee) or by the Borrower in the case of the Indenture) will be
deemed not to be outstanding and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote any of the Parity Lien Debt.

 

“Secured Cash Management Agreement” means any agreement to provide any of the
following services: (a) the execution or processing of electronic transfers of
funds by automated clearing house transfer, wire transfer or otherwise to or
from the deposit accounts of the Borrower and/or any Restricted Subsidiary of
the Borrower, (b) the acceptance for deposit or the honoring for payment of any
check, draft or other item with respect to any such deposit accounts, (c) any
other treasury, deposit, disbursement, overdraft, and cash management services
afforded to the Borrower or any Restricted Subsidiary of the Borrower, and
(d) stored value card, commercial credit card and merchant card services, in
each case, that is secured under the Priority Lien Documents.

 

“Secured Cash Management Obligations” means all debts, liabilities and
obligations of the Borrower or any Restricted Subsidiary of the Borrower in
respect of any Secured Cash Management Agreement.

 

“Secured Debt” means Parity Lien Debt and Priority Lien Debt.

 

“Secured Debt Default” means any event or condition that, under the terms of any
credit agreement, indenture or other agreement governing any Series of Secured
Debt causes, or permits holders of Secured Debt outstanding thereunder (with or
without the giving of notice or lapse of time, or both, and whether or not
notice has been given or time has lapsed) to cause, the Secured Debt outstanding
thereunder to become immediately due and payable.

 

“Secured Debt Documents” means the Parity Lien Documents and the Priority Lien
Documents.

 

“Secured Debt Representative” means each Parity Lien Representative and each
Priority Lien Representative.

 

“Secured Hedging Agreement” means (A) any Specified Secured Hedging Agreement
and (B) (i) any interest rate swap agreement, interest rate cap agreement,
interest rate future agreement, interest rate collar agreement, interest rate
hedge agreement or other similar agreement or arrangement designed to protect
against or mitigate interest rate risk, (ii) any

 

13

--------------------------------------------------------------------------------


 

foreign exchange forward contract, currency swap agreement, futures contract,
option contract, synthetic cap or other agreement or arrangement designed to
protect against or mitigate foreign exchange risk or (iii) any commodity or raw
material, including coal, futures contract, commodity hedge agreement, option
agreement, any actual or synthetic forward sale contract or other similar device
or instrument or any other agreement designed to protect against or mitigate
commodity price exposure or raw material price risk (which shall for the
avoidance of doubt include any forward purchase and sale of coal for which full
or partial payment is required or received), in each case, that is secured under
the Priority Lien Documents.

 

“Secured Hedging Obligations” means all debts, liabilities and obligations of
the Borrower or any Restricted Subsidiary of the Borrower in respect of any
Secured Hedging Agreement.

 

“Secured Obligations” means Parity Lien Obligations and Priority Lien
Obligations.

 

“Secured Parties” means the holders of Secured Obligations, the Secured Debt
Representatives and the Collateral Trustee.

 

“Security Documents” means this Agreement, any applicable intercreditor
agreement, each Collateral Trust Joinder, each Priority Lien Security Document
and each Parity Lien Security Document, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.

 

“Senior Trust Estate” has the meaning set forth in Section 2.1.

 

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained. 
For the avoidance of doubt, all reimbursement obligations in respect of letters
of credit issued pursuant to a Parity Lien Document shall be part of the same
Series of Parity Lien Debt as all other Parity Lien Debt incurred pursuant to
such Parity Lien Document.

 

“Series of Priority Lien Debt” means, severally, Funded Debt under the Credit
Agreement and each other issue or series of Priority Lien Debt for which a
single transfer register is maintained.  For the avoidance of doubt, all
reimbursement obligations in respect of letters of credit issued pursuant to a
Priority Lien Document shall be part of the same Series of Priority Lien Debt as
all other Priority Lien Debt incurred pursuant to such Priority Lien Document.

 

“Series of Secured Debt” means, severally, each Series of Priority Lien Debt and
each Series of Parity Lien Debt.

 

“Short Fall” has the meaning set forth in Section 2.8(c).

 

“Specified Secured Hedging Agreement” has the meaning assigned to the defined
term “Secured Hedging Agreement” in the Credit Agreement.

 

“Standstill Period” has the meaning set forth in Section 2.4(a).

 

14

--------------------------------------------------------------------------------


 

“Subsidiary” means with respect to any Person, any corporation, association,
limited liability company or other business entity of which more than 50% of the
outstanding Voting Stock is owned, directly or indirectly, by, or, in the case
of a partnership, the sole general partner or the managing partner or the only
general partners of which are, such Person and one or more Subsidiaries of such
Person (or a combination thereof). Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower..

 

“Trustee” has the meaning set forth in the recitals.

 

“Trust Estates” has the meaning set forth in Section 2.2.

 

“UCC”  means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“Voting Stock” means, with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

SECTION 1.2                                             Other Definition
Provisions.

 

(a)                                 The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified.  References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein shall mean payment
in cash in immediately available funds.

 

(d)                                 The use herein of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

15

--------------------------------------------------------------------------------


 

(e)                                  All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

(f)                                   All terms used in this Agreement that are
defined in Article 9 of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 9 of the UCC.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, any references contained herein to any section, clause,
paragraph, definition or other provision of the Indenture (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided, that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Indenture and (2) prior to the Discharge of
Priority Lien Obligations, approved in a writing delivered to the Trustee and
the Collateral Trustee by, or on behalf of, the requisite Priority Lien Secured
Parties as are needed (if any) under the terms of the applicable Priority Lien
Documents to approve such amendment or modification.  Unless otherwise set forth
herein, references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter or credit and the face amount
thereof (whether or not such amount is, at the time of determination, drawn or
available to be drawn).

 

This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it.  Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

 

ARTICLE 2.                                              THE TRUST ESTATES

 

SECTION 2.1                                             Declaration of Senior
Trust.

 

To secure the payment of the Priority Lien Obligations and in consideration of
the premises and mutual agreements set forth in this Agreement, each of the
Grantors hereby confirms the grant to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of all current and future Priority Lien Secured Parties, all of such
Grantor’s right, title and interest in, to and under all Collateral now or
hereafter granted to the Collateral Trustee under any Priority Lien Security
Document for the equal and ratable benefit of the Priority Lien Secured Parties,
together with all of the Collateral Trustee’s right, title and interest in, to
and under the Priority Lien Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Senior Trust
Estate”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all current and future Priority Lien Secured Parties as security for the payment
of all present and future Priority Lien Obligations.

 

16

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if at any time:

 

(1) all Liens securing the Priority Lien Obligations have been released as
provided in Section 4.1;

 

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

 

(3)    no monetary obligation (other than indemnification and other contingent
obligations for which no claim or demand for payment, whether oral or written,
has been made at such time) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

 

(4) the Borrower delivers to the Collateral Trustee an Officer’s Certificate
stating that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Documents and
that the Grantors are not required by any Priority Lien Document to grant any
Priority Lien upon any property,

 

then the senior trust arising hereunder will terminate (subject to any
reinstatement pursuant to Sections 2.8(e), 3.8(e) or 7.21 hereof), except that
all provisions set forth in Sections 7.11 and 7.12 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

 

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

 

SECTION 2.2                                             Declaration of Junior
Trust.

 

To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant to the Collateral Trustee, and the Collateral Trustee hereby
accepts and agrees to hold, in trust under this Agreement for the benefit of all
current and future Parity Lien Secured Parties, all of such Grantor’s right,
title and interest in, to and under all Collateral now or hereafter granted to
the Collateral Trustee under any Parity Lien Security Document for the equal and
ratable benefit of the Parity Lien Secured Parties, together with all of the
Collateral Trustee’s right, title and interest in, to and under the Parity Lien
Security Documents, and all interests, rights, powers and remedies of the
Collateral Trustee thereunder or in respect thereof and all cash and non-cash
proceeds thereof (collectively, the “Junior Trust Estate,” and together with the
Senior Trust Estate, the “Trust Estates”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Trust Estate in trust for the benefit solely and exclusively of
all current and future Parity Lien Secured Parties as security for the payment
of all present and future Parity Lien Obligations.

 

Notwithstanding the foregoing, if at any time:

 

17

--------------------------------------------------------------------------------


 

(1) all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;

 

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate;

 

(3) no monetary obligation (other than indemnification and other contingent
obligations for which no claim or demand for payment, whether oral or written,
has been made at such time) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

 

(4)    the Borrower delivers to the Collateral Trustee an Officer’s Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,

 

then the junior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.11 and 7.12 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

 

The parties further declare and covenant that the Junior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

 

SECTION 2.3                                             Priority of Liens
between Classes.

 

Notwithstanding anything else contained herein or in any other Security
Document, and notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the Parity Lien Obligations
granted on the Collateral or of any Liens securing the Priority Lien Obligations
granted on the Collateral and notwithstanding any provision of the UCC, the time
of incurrence of any Series of Priority Lien Debt or Series of Parity Lien Debt
or the time of incurrence of any other Priority Lien Obligation or Parity Lien
Obligation or any other applicable law or any defect or deficiencies in, or
failure to perfect or lapse in perfection of, or avoidance as a fraudulent
conveyance or otherwise of, the Liens securing the Priority Lien Obligations or
the Parity Lien Obligations, the subordination of such Liens to any other Liens,
or any other circumstance whatsoever, whether or not any Insolvency or
Liquidation Proceeding has been commenced against the Borrower or any other
Grantor, it is the intent of the parties that, and the parties hereto agree for
themselves and the Parity Lien Secured Parties and Priority Lien Secured Parties
represented by them that:

 

(1)                                 this Agreement and the other Security
Documents create two separate and distinct Trust Estates and Liens: (i) the
Senior Trust Estate and Priority Lien securing the payment and performance of
the Priority Lien Obligations and (ii) the Junior Trust Estate and Parity Lien
securing the payment and performance of the Parity Lien Obligations; and

 

18

--------------------------------------------------------------------------------


 

(2)                                 any Liens on Collateral securing the Parity
Lien Obligations now or hereafter held by the Collateral Trustee for the benefit
of the Parity Lien Secured Parties or held by any Parity Lien Secured Party, in
each case, whether by grant, possession, statute, operation of law, subrogation
or otherwise, are subordinate to any Liens on Collateral securing the Priority
Lien Obligations.

 

For the avoidance of doubt, in the event that any Parity Lien Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes hereof (including the priority of Liens).

 

SECTION 2.4                                             Restrictions on
Enforcement of Parity Liens; Prohibition on Contesting Liens.

 

(a)                                 Until the Discharge of Priority Lien
Obligations, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor, the Priority Lien
Secured Parties will have, subject to the exceptions set forth below in clauses
(1) through (4), the exclusive right to authorize and direct the Collateral
Trustee with respect to each of the Priority Lien Security Documents and the
Parity Lien Security Documents and the Collateral including, without limitation,
the exclusive right to authorize or direct the Collateral Trustee to enforce,
collect or realize on any Collateral or exercise any other right or remedy with
respect to the Collateral (including, without limitation, the exercise of any
right of setoff or any right under any lockbox agreement, account control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement) and no Parity Lien Representative or Parity Lien Secured Party may
authorize or direct the Collateral Trustee with respect to such matters;
provided, however, that the Required Parity Lien Debtholders (or any Parity Lien
Representative representing such Required Parity Lien Debtholders)  may so
direct the Collateral Trustee with respect to the enforcement of Parity Lien
Security Documents and rights and remedies against the Collateral thereunder
after the passage of a period of at least 180 days has elapsed since the later
of: (i) the date on which any Parity Lien Representative has declared the
existence of any Event of Default under (and as defined in) any Parity Lien
Document and demanded the repayment of all the principal amount of all Parity
Lien Obligations thereunder; and (ii) the date on which the Collateral Trustee
and each Priority Lien Representative has received notice from such Parity Lien
Representative of such declaration of an Event of Default and the acceleration
of such Parity Lien Obligations (the “Standstill Period”); provided further that
notwithstanding anything herein to the contrary, (x) in no event shall any
Parity Lien Debtholder or Parity Lien Representative so authorize or direct the
Collateral Trustee if, notwithstanding the expiration of the Standstill Period,
the Priority Lien Secured Parties or a Priority Lien Representative shall have
caused the Collateral Trustee to commence and diligently pursue the exercise of
rights and remedies with respect to all or any material portion of the
Collateral and (y) the Standstill Period shall be stayed and shall not expire
and shall be deemed not to have occurred (i) at any time the Collateral Trustee
has commenced and is diligently pursuing any enforcement action with respect to
all or any material portion of the Collateral (with prompt written notice of the
commencement of such action to be given to the Parity Lien Representatives) and
(ii) at any time the Grantor which has granted a security interest in such
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.  Notwithstanding the foregoing, the
requisite Parity Lien Secured

 

19

--------------------------------------------------------------------------------


 

Parties may direct the Collateral Trustee or the Parity Lien Representative, as
applicable, in accordance with the Parity Lien Documents and, in the case of
subclauses (5) and (6) below, any Parity Lien Secured Party may:

 

(1)                                 without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations;

 

(2)                                 as necessary to redeem any Collateral in a
creditor’s redemption permitted by law or to deliver any notice or demand
necessary to enforce any right to claim, take or receive proceeds of Collateral
remaining after the Discharge of Priority Lien Obligations;

 

(3)                                 as necessary to perfect or establish the
priority (subject to Priority Liens) of the Parity Liens upon any Collateral,
provided, that, prior to the Discharge of the Priority Lien Obligations, the
Parity Lien Representative and Parity Lien Secured Parties may not require the
Collateral Trustee to take any action to perfect any Collateral through
possession or control other than the Collateral Trustee taking any action for
possession or control required by the Priority Lien Secured Documents and the
Collateral Trustee agreeing pursuant to Section 7.4 that the Collateral Trustee
as agent for the benefit of the Priority Lien Secured Parties agrees to act as
bailee and/or agent for the Collateral Trustee for the benefit of the Parity
Lien Secured Parties as specified in this Section 7.4;

 

(4)                                 as necessary to create, prove, preserve or
protect (but not enforce) its rights in and perfection and priority of the
Parity Liens upon any Collateral;

 

(5)                                 file any responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the Parity Lien Secured Parties, including any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(6)                                 vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim or statement of
interest, make other filings and make any arguments and motions that are, in
each case, in accordance with the terms of this Agreement, with respect to the
Parity Lien Obligations and the Collateral; provided that no filing of any claim
or vote, or pleading related to such claim or vote, to accept or reject a
disclosure statement, plan of reorganization, arrangement, compromise or
liquidation, or any other document, agreement or proposal similar to the
foregoing by the Collateral Trustee (on behalf of the Parity Lien Secured
Parties), any Parity Lien Representative or any Parity Lien Secured Party may be
inconsistent with the provisions of this Agreement;

 

(b)                                 Until the Discharge of Priority Lien
Obligations, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor, none of the Parity
Lien Secured Parties, the Collateral Trustee (unless acting pursuant to an Act
of Required Secured Parties) or any Parity Lien Representative will:

 

20

--------------------------------------------------------------------------------


 

(1)                                 request judicial relief, in an Insolvency or
Liquidation Proceeding or in any other court, or take any other action, that
would hinder, delay, limit or prohibit the lawful exercise or enforcement of any
right or remedy otherwise available to the Priority Lien Secured Parties in
respect of the Priority Liens (subject to the exceptions set forth above in
clauses (a)(1) through (a)(6)) or that would limit, invalidate, avoid or set
aside any Priority Lien or subordinate the Priority Liens to the Parity Liens or
grant the Parity Liens equal ranking to the Priority Liens;

 

(2)                                 oppose or otherwise contest any motion for
relief from the automatic stay or for any injunction against foreclosure or
enforcement of Priority Liens made by any Priority Lien Secured Party or any
Priority Lien Representative in any Insolvency or Liquidation Proceeding;

 

(3)                                 oppose or otherwise contest any lawful
exercise by any Priority Lien Secured Party or any Priority Lien Representative
of the right to credit bid Priority Lien Debt at any sale of Collateral in
foreclosure of Priority Liens;

 

(4)                                 oppose or otherwise contest any other
request for judicial relief made in any court by any holder of Priority Lien
Obligations or any Priority Lien Representative relating to the lawful
enforcement of any Priority Lien;

 

(5)                                 contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Trustee, any Priority
Lien Representative or any Priority Lien Secured Party or any other exercise by
the Collateral Trustee, any Priority Lien Representative or any Priority Lien
Secured Party of any rights and remedies relating to the Collateral under the
Priority Lien Documents or otherwise and each Parity Lien Representative on
behalf of itself and each Parity Lien Secured Party hereby waives any and all
rights it may have to object to the time or manner in which the Collateral
Trustee, any Priority Lien Representative or any Priority Lien Secured Party
seeks to enforce the Priority Lien Obligations or the Priority Liens, in each
case, subject to the exceptions set forth above in clauses (a)(1) through
(a)(6);

 

(6)                                 contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding) the validity, enforceability, perfection, priority or extent of the
Priority Liens or the amount, nature or extent of the Priority Lien Obligations;
or

 

(7)                                 object to the forbearance by the Collateral
Trustee from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral; provided,
that notwithstanding the foregoing, the Required Parity Lien Debtholders (or any
Parity Lien Representative representing such Required Parity Lien Debtholders)
may direct the Collateral Trustee with respect to the enforcement of Parity Lien
Security Documents and rights and remedies against the Collateral after
expiration of the Standstill Period to the extent provided in Section 2.4.

 

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the Parity Lien Secured Parties and the
Parity Lien Representatives may

 

21

--------------------------------------------------------------------------------


 

take any actions and exercise any and all rights that would be available to a
holder of unsecured claims so long as such actions and exercise of rights do not
violate any express provision of this Agreement.

 

(c)                                  At any time prior to the Discharge of
Priority Lien Obligations and after (1) the commencement of any Insolvency or
Liquidation Proceeding in respect of the Borrower or any other Grantor or
(2) the Collateral Trustee and each Parity Lien Representative have received
written notice from any Priority Lien Representative at the direction of an Act
of Required Secured Parties stating that (A) any Series of Priority Lien Debt
has become due and payable in full (whether at maturity, upon acceleration or
otherwise) or (B) the holders of Priority Liens under one or more Series of
Priority Lien Debt have become entitled under any Priority Lien Documents to
enforce any or all of the Priority Liens by reason of a default under such
Priority Lien Documents and have commenced enforcement actions with respect
thereto, no payment of money (or the equivalent of money) shall be made from the
proceeds of Collateral by the Borrower or any other Grantor to the Trustee
(other than fees, expenses, disbursements and indemnities of the Trustee,
including fees, expenses and disbursements of counsel to the Trustee), the
Collateral Trustee (other than payments to the Collateral Trustee for the
benefit of the Priority Lien Secured Parties) or any other Parity Lien Secured
Party (including, without limitation, payments and prepayments made from such
proceeds or application to Parity Lien Obligations and all other payments and
deposits made from such proceeds pursuant to any provision of any Parity Lien
Document).

 

(d)                                 All proceeds of Collateral received by the
Collateral Trustee, any Parity Lien Representative or any Parity Lien Secured
Party in violation of Section 2.4(b) or 2.4(c) and all proceeds of Collateral
received by any Parity Lien Representative or any Parity Lien Secured Party in
connection with any exercise of remedies against the Collateral will be held by
the Collateral Trustee, the applicable Parity Lien Representative or the
applicable Parity Lien Secured Party in trust for the account of the Priority
Lien Secured Parties and remitted to the Collateral Trustee upon demand by the
Collateral Trustee or any Priority Lien Representative for application in
accordance with Section 3.4 hereof.  The Parity Liens will remain attached to
and enforceable against all proceeds so held or remitted until applied to
satisfy the Priority Lien Obligations.  All proceeds of Collateral received by
the Collateral Trustee, Parity Lien Secured Parties and Parity Lien
Representatives not in violation of Section 2.4(b) or 2.4(c) and not in
connection with any exercise of remedies against any Collateral will be received
by the Collateral Trustee, Parity Lien Secured Parties and the Parity Lien
Representatives free from the Priority Liens and all other Liens except the
Parity Liens.

 

SECTION 2.5                                             Waiver of Right of
Marshaling.

 

(a)                                 Prior to the Discharge of Priority Lien
Obligations, Parity Lien Secured Parties, each Parity Lien Representative and
the Collateral Trustee may not assert or enforce any marshaling, appraisal,
valuation or other similar right accorded to a junior lienholder, as against the
Priority Lien Secured Parties or the Priority Lien Representatives (in their
capacity as priority lienholders).

 

22

--------------------------------------------------------------------------------


 

(b)                                 Following the Discharge of Priority Lien
Obligations, the Parity Lien Secured Parties and any Parity Lien Representative
may assert their right under the UCC or otherwise to any proceeds remaining
following a sale or other disposition of Collateral by, or on behalf of, the
Priority Lien Secured Parties.

 

SECTION 2.6                                             Discretion in
Enforcement of Priority Liens.

 

(a)                                 In exercising rights and remedies with
respect to the Collateral, at any time prior to a Discharge of Priority Lien
Obligations the Priority Lien Secured Parties and the Priority Lien
Representatives shall have the exclusive right to enforce (or refrain from
enforcing) the provisions of the Priority Lien Documents and exercise (or
refrain from exercising) remedies thereunder or any such rights and remedies,
all in such order and in such manner as they may determine in the exercise of
their sole and exclusive discretion, including:

 

(1)                                 the exercise or forbearance from exercise of
all rights and remedies in respect of the Collateral and/or the Priority Lien
Obligations;

 

(2)                                 the enforcement or forbearance from
enforcement of any Priority Lien in respect of the Collateral;

 

(3)                                 the exercise or forbearance from exercise of
rights and powers of a holder of shares of stock included in the Senior Trust
Estate to the extent provided in the Priority Lien Security Documents;

 

(4)                                 the acceptance of the Collateral in full or
partial satisfaction of the Priority Lien Obligations; and

 

(5)                                 the exercise or forbearance from exercise of
all rights and remedies of a secured lender under the UCC or any similar law of
any applicable jurisdiction or in equity.

 

Notwithstanding the foregoing, the Parity Lien Secured Party may direct the
Collateral Trustee or the Parity Lien Representative, as applicable, as set
forth in the second sentence of Section 2.4(a).

 

SECTION 2.7                                             Amendments to Priority
Lien Documents and Discretion in Enforcement of Priority Lien Obligations.

 

Without in any way limiting the generality of Section 2.6, the Priority Lien
Secured Parties and the Priority Lien Representatives may, at any time and from
time to time, without the consent of or notice to the Parity Lien Secured
Parties or the Parity Lien Representatives, without incurring responsibility to
the Parity Lien Secured Parties and the Parity Lien Representatives and without
impairing or releasing the subordination provided in this Agreement or the

 

23

--------------------------------------------------------------------------------


 

obligations hereunder of the Parity Lien Secured Parties and the Parity Lien
Representatives, do any one or more of the following:

 

(1)                                 change the manner, place or terms of payment
or extend the time of payment of, or renew or alter, the Priority Lien
Obligations, or otherwise amend or supplement in any manner the Priority Lien
Obligations, or any instrument evidencing the Priority Lien Obligations or any
agreement under which the Priority Lien Obligations are outstanding including,
without limitation, increasing the principal amount thereof and/or the
applicable margin or similar component of interest rate;

 

(2)                                 release any Person or entity liable in any
manner for the collection of the Priority Lien Obligations;

 

(3)                                 release the Priority Lien on any Collateral;
and

 

(4)                                 exercise or refrain from exercising any
rights against any Grantor.

 

SECTION 2.8                                             Insolvency or
Liquidation Proceedings.

 

(a)                                 If in any Insolvency or Liquidation
Proceeding and prior to the Discharge of Priority Lien Obligations, the Priority
Lien Secured Parties by an Act of Required Secured Parties shall desire to
permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code), or to permit the Borrower or any other
Grantor to obtain financing, whether from the Priority Lien Secured Parties or
any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”) then each of the Collateral Trustee (on behalf
of the Parity Lien Secured Parties) and each Parity Lien Representative for
itself and on behalf of the other Parity Lien Secured Parties represented by it,
agrees that it will raise no objection to such Cash Collateral use or DIP
Financing (including any proposed orders for such Cash Collateral use and/or DIP
Financing which are acceptable to the Priority Lien Secured Parties) and to the
extent the Liens securing the Priority Lien Obligations are subordinated to or
pari passu with such DIP Financing, the Collateral Trustee will subordinate its
Parity Liens in the Collateral to the Liens securing such DIP Financing (and all
Obligations relating thereto) and to all carve-outs to which the DIP Financing
is subordinate and will not request adequate protection or any other relief in
connection therewith (except, as expressly agreed by the Priority Lien Secured
Parties or to the extent permitted by Section 2.8(c)); provided that the Parity
Lien Secured Parties retain the right to object to any ancillary agreements or
arrangements regarding Cash Collateral use or DIP Financing that are materially
prejudicial to their interests.  No Parity Lien Secured Party may provide DIP
Financing to a Borrower or other Grantor secured by Liens equal or senior in
priority to the Liens securing any Priority Lien Obligations, provided that if
no Priority Lien Secured Party offers to provide DIP Financing to the extent
permitted under this Section 2.8(a) on or before the date of the hearing to
approve DIP Financing, then a Parity Lien Secured Party may seek to provide such
DIP Financing secured by Liens equal or senior in priority to the Liens securing
any Priority Lien Obligations, and the Priority Lien Secured Parties may object
thereto; provided, further, that such DIP Financing may not “roll-up” or
otherwise include or refinance any pre-petition Parity Lien Obligations.  Each
of the Collateral Trustee (on behalf of the Parity Lien Secured Parties) and
each Parity Lien Representative on behalf of itself and the Parity Lien

 

24

--------------------------------------------------------------------------------


 

Secured Parties represented by it agree that each of them will not seek
consultation rights in connection with, and will raise no objection or oppose, a
motion to sell, liquidate or otherwise dispose of Collateral under Section 363
of the Bankruptcy Code if the requisite Priority Lien Secured Parties have
consented to such sale, liquidation or other disposition.  Each of the
Collateral Trustee (on behalf of the Parity Lien Secured Parties) and each
Parity Lien Representative on behalf of itself and the Parity Lien Secured
Parties represented by it further agrees that it will not directly or indirectly
oppose or impede entry of any order in connection with such sale, liquidation or
other disposition, including orders to retain professionals or set bid
procedures in connection with such sale, liquidation or disposition if the
requisite Priority Lien Secured Parties have consented to such (i) retention of
professionals and bid procedures in connection with such sale, liquidation or
disposition of such assets and (ii) sale, liquidation or disposition of such
assets, in which event the Parity Lien Secured Parties will be deemed to have
consented to the sale or disposition of Collateral pursuant to Section 363(f) of
the Bankruptcy Code and such motion does not impair the rights of the Parity
Lien Secured Parties under Section 363(k) of the Bankruptcy Code.

 

(b)                                 Until the Discharge of Priority Lien
Obligations has occurred, the Collateral Trustee (on behalf of the Parity Lien
Secured Parties) and each Parity Lien Representative, for itself and on behalf
of the other Parity Lien Secured Parties represented by it, agrees that none of
them shall: (i) seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Collateral without the prior written consent of the requisite
Priority Lien Secured Parties, unless a motion for adequate protection permitted
under Section 2.8(c) has been denied by a bankruptcy court or (ii) oppose (or
support any other Person in opposing) any request by the Priority Lien Secured
Parties for relief from such stay.

 

(c)                                  The Collateral Trustee (on behalf of the
Parity Lien Secured Parties) and each Parity Lien Representative, for itself and
on behalf of the other Parity Lien Secured Parties represented by it, agrees
that none of them shall contest (or support any other Person contesting):
(1) any request by the Priority Lien Representatives or the Priority Lien
Secured Parties for adequate protection under any Bankruptcy Law; or (2) any
objection by the Priority Lien Representatives or the Priority Lien Secured
Parties to any motion, relief, action or proceeding based on the Priority Lien
Secured Parties claiming a lack of adequate protection.  Notwithstanding the
foregoing provisions in this Section 2.8(c), in any Insolvency or Liquidation
Proceeding: (1) if the Priority Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing, then the Collateral Trustee (on
behalf of the Parity Lien Secured Parties) or Parity Lien Representative, on
behalf of itself or any of the other Parity Lien Secured Parties represented by
it, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the Liens securing the
Priority Lien Obligations and such Cash Collateral use or DIP Financing (and all
Obligations relating thereto) on the same basis as the other Liens securing the
Parity Lien Obligations are so subordinated to the Liens securing the Priority
Lien Obligations under this Agreement; and (2) each of the Collateral Trustee,
the Parity Lien Representatives and the Parity Lien Secured Parties shall only
be permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the Priority
Lien Obligations, the Collateral Trustee, on behalf of the

 

25

--------------------------------------------------------------------------------


 

Priority Lien Secured Parties, is also granted a senior Lien on such additional
collateral; (B) replacement Liens on the Collateral; provided that as adequate
protection for the Priority Lien Obligations, the Collateral Trustee, on behalf
of the Priority Lien Secured Parties, is also granted senior replacement Liens
on the Collateral; (C) an administrative expense claim; provided that as
adequate protection for the Priority Lien Obligations, the Collateral Trustee,
on behalf of the Priority Lien Secured Parties, is also granted an
administrative expense claim which is senior and prior to the administrative
expense claim of the Collateral Trustee (on behalf of the Parity Lien Secured
Parties) and each Parity Lien Representative on behalf of the Parity Lien
Secured Parties represented by it; and (D) cash payments with respect to
interest on the Parity Lien Obligations; provided that (1) as adequate
protection for the Priority Lien Obligations, the Collateral Trustee, on behalf
of the Priority Lien Secured Parties, is also granted cash payments with respect
to interest on the Priority Lien Obligations, and (2) such cash payments do not
exceed an amount equal to the interest accruing on the principal amount of
Parity Lien Obligations outstanding on the date such relief is granted at the
interest rate under the Parity Lien Documents and accruing from the date the
Collateral Trustee (on behalf of the Priority Lien Secured Parties) or the
Priority Lien Representatives on behalf of the Priority Lien Secured Parties
represented by them is granted such relief.  If any Parity Lien Secured Party
receives post-petition interest and/or adequate protection payments in an
Insolvency or Liquidation Proceeding (“Parity Lien Adequate Protection
Payments”), and the Priority Lien Secured Parties do not receive payment in full
in cash of all Priority Lien Obligations upon the effectiveness of the plan of
reorganization for, or conclusion of, that Insolvency or Liquidation Proceeding,
then, each Parity Lien Secured Party shall pay over to the Priority Lien Secured
Party an amount (the “Pay-Over Amount”) equal to the lesser of (i) the Parity
Lien Adequate Protection Payments received by such Parity Lien Secured Parties
and (ii) the amount of the short-fall (the “Short Fall”) in payment in full of
the Priority Lien Obligations; provided that to the extent any portion of the
Short Fall represents payments received by the Priority Lien Secured Parties in
the form of promissory notes, equity or other property, equal in value to the
cash paid in respect of the Pay-Over Amount, the Priority Lien Secured Parties
shall, upon receipt of the Pay-Over Amount, transfer those promissory notes,
equity or other property, pro rata, equal in value to the cash paid in respect
of the Pay-Over Amount to the applicable Parity Lien Secured Parties in exchange
for the Pay-Over Amount.  Notwithstanding anything herein to the contrary, the
Priority Lien Secured Parties shall not be deemed to have consented to, and
expressly retain their rights to object to the payment of post-petition interest
in respect of any Parity Lien Obligations or the grant of adequate protection in
the form of cash payments to the Parity Lien Secured Parties made pursuant to
this Section 2.8(c).

 

(d)                                 Nothing contained herein shall prohibit or
in any way limit the Priority Lien Representative or any Priority Lien Secured
Party from objecting in any Insolvency or Liquidation Proceeding or otherwise to
any action taken by the Collateral Trustee (on behalf of the Parity Lien Secured
Parties), the Parity Lien Representative or any of the other Parity Lien Secured
Parties, including the seeking by the Collateral Trustee (on behalf of the
Parity Lien Secured Parties), the Parity Lien Representative or any of the other
Parity Lien Secured Parties of adequate protection or the asserting by the
Collateral Trustee (on behalf of the Parity Lien Secured Parties), the Parity
Lien Representative or any of the other Parity Lien Secured Parties of any of
its rights and remedies under the Parity Lien Documents or otherwise.

 

26

--------------------------------------------------------------------------------


 

(e)                                  If any Priority Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the Borrower or any other Grantor any amount
paid in respect of Priority Lien Obligations (a “Recovery”), then such Priority
Lien Secured Party shall be entitled to a reinstatement of Priority Lien
Obligations with respect to all such recovered amounts on the date of such
Recovery, and from and after the date of such reinstatement the Discharge of
Priority Lien Obligations shall be deemed not to have occurred for all purposes
hereunder.  If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.

 

(f)                                   The Collateral Trustee (on behalf of the
Parity Lien Secured Parties) and each Parity Lien Representative, for itself and
on behalf of the Parity Lien Secured Parties, and the Collateral Trustee (on
behalf of the Priority Lien Secured Parties) and each Priority Lien
Representative for itself and on behalf of the Priority Lien Secured Parties for
whom it acts as representative, acknowledges and agrees that

 

(1)                                 the grants of Liens pursuant to the Priority
Lien Security Documents and the Parity Lien Security Documents constitute two
separate and distinct grants of Liens; and

 

(2)                                 because of, among other things, their
differing rights in the Collateral, the Parity Lien Obligations are
fundamentally different from the Priority Lien Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the Priority Lien Secured
Parties and the Parity Lien Secured Parties in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the parties hereto hereby acknowledges and
agrees that all distributions shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Parity Lien Secured Parties), the Priority Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the Priority Lien Documents, arising from or related to a
default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Parity Lien Secured Parties with respect to the Collateral, with the Collateral
Trustee (on behalf of the Parity Lien Secured Parties)  or each Parity Lien
Representative, as applicable, for itself and on behalf of the Parity Lien
Secured Parties for whom it acts as representative, hereby acknowledging and
agreeing to turn over to the Priority Lien Secured Parties, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence (even if such turnover has
the effect of reducing the claim or recovery of the Parity Lien Secured
Parties).

 

27

--------------------------------------------------------------------------------


 

Notwithstanding any other provision hereof to the contrary, each Parity Lien
Representative, for itself and on behalf of each other Parity Lien Secured Party
represented by it, agrees that (A) without the consent of the requisite Priority
Lien Secured Parties, none of such Parity Lien Representative, the Parity Lien
Secured Parties represented by it or any agent or the trustee on behalf of any
of them shall, for any purpose during any Insolvency or Liquidation Proceeding
or otherwise, support, endorse, propose or submit, whether directly or
indirectly, any plan of reorganization that provides for the impairment of
repayment of the Priority Lien Obligations unless the Priority Lien Secured
Parties or the Priority Lien Representative, in each case, specified in clause
(i) or (ii) of the definition of Act of Required Secured Parties shall have
consented to such plan in writing.

 

(g)                                  The parties to this Agreement acknowledge
that this Agreement is a “subordination agreement” under section 510(a) of the
Bankruptcy Code, which will be effective before, during and after the
commencement of an Insolvency or Bankruptcy Proceeding.  All references in this
Agreement to any Grantor will include such Person as a debtor-in-possession and
any receiver or trustee for such Person in an Insolvency or Bankruptcy
Proceeding.

 

SECTION 2.9                                             Collateral Shared
Equally and Ratably within Class.

 

The parties to this Agreement agree that the payment and satisfaction of all of
the Secured Obligations within each Class will be secured equally and ratably by
the Liens established in favor of the Collateral Trustee for the equal and
ratable benefit of the Secured Parties belonging to such Class, notwithstanding
the time of incurrence of any Secured Obligations within such Class or the date,
time, method or order of grant, attachment or perfection of any Liens securing
such Secured Obligations within such Class and notwithstanding any provision of
the UCC, the time of incurrence of any Series of Priority Lien Debt or Series of
Parity Lien Debt or the time of incurrence of any other Priority Lien Obligation
or Parity Lien Obligation,  or any other applicable law or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise of, the Liens securing the Priority Lien
Obligations or the Parity Lien Obligations the subordination of such Liens to
any other Liens, or any other circumstance whatsoever, whether or not any
Insolvency or Liquidation Proceeding has been commenced against the Borrower or
any other Grantor, it is the intent of the parties that, and the parties hereto
agree for themselves and the Parity Lien Secured Parties and Priority Lien
Secured Parties represented by them that:

 

(1)                                 all Parity Lien Obligations will be and are
secured equally and ratably by all Parity Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations in respect of any
Series of Parity Lien Debt, whether or not upon property otherwise constituting
collateral for such Series of Parity Lien Debt, and that all such Parity Liens
will be enforceable by the Collateral Trustee for the benefit of all Parity Lien
Secured Parties equally and ratably; provided, however, that notwithstanding the
foregoing, this provision will not be violated with respect to any particular
Collateral and any particular Series of Parity Lien Debt if the Secured Debt
Documents in respect thereof prohibit the applicable Parity Lien Representative
from accepting the benefit of a Lien on any particular asset or property or such
Parity Lien Representative otherwise expressly declines in writing to accept the
benefit of a Lien on such asset or property; and

 

28

--------------------------------------------------------------------------------


 

(2)                                 all Priority Lien Obligations will be and
are secured equally and ratably by all Priority Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations in respect of any
Series of Priority Lien Debt (and any Secured Hedging Obligations and Secured
Cash Management Obligations related to such Series of Priority Lien Debt),
whether or not upon property otherwise constituting collateral for such
Series of Priority Lien Debt (and any Secured Hedging Obligations and Secured
Cash Management Obligations related to such Series of Priority Lien Debt), and
that all such Priority Liens will be enforceable by the Collateral Trustee for
the benefit of all Priority Lien Secured Parties equally and ratably; provided,
however, that notwithstanding the foregoing, (x) this provision will not be
violated with respect to any particular Collateral and any particular Series of
Priority Lien Debt if the Secured Debt Documents in respect thereof prohibit the
applicable Priority Lien Representative from accepting the benefit of a Lien on
any particular asset or property or such Priority Lien Representative otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property and (y) this provision will not be violated with respect to any
particular Secured Hedging Obligations or Secured Cash Management Obligations if
the related Secured Hedging Agreement or Secured Cash Management Agreement, as
applicable, prohibits the applicable Hedge Bank or Cash Management Bank, as
applicable, from accepting the benefit of a Lien on any particular asset or
property or such Hedge Bank or Cash Management Bank, as applicable, otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property;

 

It is understood and agreed that nothing in this Section 2.9 is intended to
alter the priorities among Secured Parties belonging to different Classes as
provided in Section 2.3.

 

SECTION 2.10                                      No New Liens.

 

So long as the Discharge of Priority Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any or any other Grantor, the parties hereto agree that the
Borrower will not, and will not permit any other Grantor to:

 

(a) grant or permit any additional Liens on any asset or property to secure any
Parity Lien Obligation unless it has granted or concurrently grants a Lien on
such asset or property to secure all of the Priority Lien Obligations, the
parties hereto agreeing that any such Lien shall be subject to Section 2.3
hereof; and

 

(b) except as set forth in the last paragraph of this Section 2.10, grant or
permit any additional Liens on any asset or property to secure any Priority Lien
Obligations unless it has granted or concurrently grants a Lien on such asset or
property to secure all of the Parity Lien Obligations; provided that this
provision will not be violated if the Collateral Trustee is given a reasonable
opportunity to accept a Lien on any asset or property for the benefit of the
Parity Lien Secured Parties and the Collateral Trustee states in writing that
the Parity Lien Documents prohibit the Collateral Trustee from accepting a Lien
on such asset or property or the Parity Lien Representative otherwise expressly
declines to accept a Lien on such asset or property.

 

29

--------------------------------------------------------------------------------


 

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to the Priority
Lien Secured Parties, the Collateral Trustee, on behalf of the Parity Lien
Secured Parties, agrees that any amounts received by or distributed to it
pursuant to or as a result of Liens granted in contravention of this
Section 2.10 shall be subject to Section 3.4.

 

Notwithstanding anything in this Agreement to the contrary (including any of the
foregoing in this Section 2.10 and Section 2.11), (i) cash and cash equivalents
may be pledged to secure Priority Lien Obligations consisting of reimbursement
obligations in respect of letters of credit and swing line loans (and/or any
obligations of lenders participating in the facilities under which such letters
of credit are issued and swing line loans made) pursuant to the Priority Lien
Documents without granting a Lien thereon to secure any other Priority Lien
Obligations, Parity Lien Obligations or any other Secured Obligation and
(ii) Holdings may grant Liens on the equity interests and related rights in the
Borrower to secure Priority Lien Obligations without granting a Lien thereon to
secure any Parity Lien Obligation.

 

SECTION 2.11                                      Similar Liens and Agreements.

 

The parties hereto agree that, except as provided in Section 2.10, it is their
intention that the Collateral for the Priority Lien Obligations and the
Collateral for the Parity Lien Obligations be identical.  In furtherance of the
foregoing, the parties hereto agree, subject to the other provisions of this
Agreement, that the Security Documents creating or evidencing the Priority Liens
and the Parity Liens, will be in all material respects the same forms of
documents other than as is necessary or appropriate to reflect the first lien
and second lien nature of the Obligations thereunder.

 

In addition, the Company agrees that each mortgage securing any Parity Lien on
such property contain such other language as the Controlling Representative may
reasonably request to reflect the subordination of such mortgage to the mortgage
securing any Priority Lien on such property.

 

SECTION 2.12                                      Confirmation of Subordination
in Parity Lien Security Documents.

 

The Company agrees that each Parity Lien Security Document shall include the
following language (or language to similar effect approved by the Administrative
Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee for the benefit of the Parity Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Trustee for the benefit of the Parity Lien Secured Parties
hereunder are subject to the provisions of the Collateral Trust Agreement, dated
as of March 28, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Collateral Trust Agreement”), among The Huntington
National Bank, as Administrative Agent, Wilmington Trust, National Association,
as Trustee, Lord Securities Corporation, as Collateral Trustee and certain other
persons party or that may become party thereto from time to time.  In the event
of

 

30

--------------------------------------------------------------------------------


 

any conflict between the terms of the Collateral Trust Agreement and this
Agreement, the terms of the Collateral Trust Agreement shall govern and
control.”

 

ARTICLE 3.                                              OBLIGATIONS AND POWERS
OF COLLATERAL TRUSTEE

 

SECTION 3.1                                             Appointment and
Undertaking of the Collateral Trustee.

 

(a)                                 Each Hedge Bank and Cash Management Bank and
each other Secured Party acting through its respective Secured Debt
Representative and/or by its acceptance of the benefits of the Security
Documents hereby appoints the Collateral Trustee to serve as collateral trustee
hereunder on the terms and conditions set forth herein.  Subject to, and in
accordance with, this Agreement, the Collateral Trustee will, as collateral
trustee, for the benefit solely and exclusively of the present and future
Secured Parties, in accordance with the terms of this Agreement:

 

(1)                                 accept, enter into, hold, maintain,
administer and enforce all Security Documents, including all Collateral subject
thereto, and all Liens created thereunder, perform its obligations hereunder and
under the Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;

 

(2)                                 take all lawful and commercially reasonable
actions permitted under the Security Documents that it may deem necessary or
advisable to protect or preserve its interest in the Collateral subject thereto
and such interests, rights, powers and remedies;

 

(3)                                 deliver and receive notices pursuant to this
Agreement and the Security Documents;

 

(4)                                 sell, assign, collect, assemble, foreclose
on, institute legal proceedings with respect to, or otherwise exercise or
enforce the rights and remedies of a secured party (including a mortgagee, trust
deed beneficiary and insurance beneficiary or loss payee) with respect to the
Collateral under the Security Documents and its other interests, rights, powers
and remedies;

 

(5)                                 remit as provided in Section 3.4 all cash
proceeds received by the Collateral Trustee from the collection, foreclosure or
enforcement of its interest in the Collateral under the Security Documents or
any of its other interests, rights, powers or remedies;

 

(6)                                 execute and deliver (i) amendments and
supplements to the Security Documents as from time to time authorized pursuant
to Section 7.1 accompanied by an Officer’s Certificate to the effect that the
amendment or supplement was permitted under Section 7.1 and
(ii) acknowledgements of Collateral Trust Joinders delivered pursuant to
Section 3.8, 3.9 or 7.21 hereof;

 

31

--------------------------------------------------------------------------------


 

(7)                                 release any Lien granted to it by any
Security Document upon any Collateral if and as required by Section 3.2 or
Article 4;

 

(8)                                 provide direction, consent or approval under
a Security Document to the extent such Security Document or this Agreement
contemplates that such direction, consent or approval be given at the direction
of the Controlling Representative or an Act of Required Secured Parties (for
avoidance of doubt, the foregoing shall not apply to any exercise of remedies,
release of collateral or amendment of the Security Documents each of which will
be done solely as provided elsewhere in this Agreement); and

 

(9)                                 act or decline to act in connection with any
enforcement of Liens as provided in Section 3.3.

 

(b)                                 Each party to this Agreement acknowledges
and consents to the undertaking of the Collateral Trustee set forth in
Section 3.1(a) and agrees to each of the other provisions of this Agreement
applicable to the Collateral Trustee.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Secured Obligations) unless
and until it shall have been directed in writing by an Act of Required Secured
Parties and then only in accordance with the provisions of this Agreement;
provided that, notwithstanding the foregoing, the Required Parity Lien
Debtholders (or any Parity Lien Representative representing such Required Parity
Lien Debtholders) may direct the Collateral Trustee with respect to the
enforcement of Parity Lien Security Documents and rights and remedies against
the Collateral after expiration of the Standstill Period to the extent provided
in Section 2.4.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, no Parity Lien Representative may serve as
Collateral Trustee.  In addition,  notwithstanding anything to the contrary
contained in this Agreement, neither the Borrower nor any of its Affiliates may
serve as Collateral Trustee.

 

SECTION 3.2                                             Release or Subordination
of Liens.  The Collateral Trustee will not release or subordinate any Lien of
the Collateral Trustee or consent to the release or subordination of any Lien of
the Collateral Trustee, except:

 

(a)                                 solely with respect to subordination of the
Liens on the Collateral, as directed by (x) the Controlling Representatives or
(y) an Act of Required Secured Parties, in each case, accompanied by an
Officer’s Certificate to the effect that the subordination was permitted by each
applicable Secured Debt Document;

 

(b)                                 as required by Article 4;

 

(c)                                  as ordered pursuant to applicable law under
a final and nonappealable order or judgment of a court of competent
jurisdiction; or

 

32

--------------------------------------------------------------------------------


 

(d)                                 for the subordination of the Junior Trust
Estate and the Parity Liens to the Senior Trust Estate and the Priority Liens.

 

SECTION 3.3                                             Enforcement of Liens. 
If the Collateral Trustee at any time receives written notice from a Secured
Debt Representative that any event has occurred that constitutes a default under
any Secured Debt Document entitling the Collateral Trustee to foreclose upon,
collect or otherwise enforce its Liens under the applicable Security Documents,
the Collateral Trustee will promptly deliver written notice thereof to each
other Secured Debt Representative. Thereafter, the Collateral Trustee may await
direction by an Act of Required Secured Parties and will act, or decline to act,
as directed by an Act of Required Secured Parties, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Security Documents or applicable law
and, following the initiation of such exercise of remedies, the Collateral
Trustee will act, or decline to act, with respect to the manner of such exercise
of remedies as directed by an Act of Required Secured Parties; provided,
however, that upon expiration of the Standstill Period the Collateral Trustee
shall exercise or decline to exercise enforcement rights, powers and remedies as
directed by the Required Parity Lien Debtholders as provided in Section 2.4
hereof unless the Priority Lien Secured Parties or a Priority Lien
Representative shall have caused the Collateral Trustee to commence and
diligently pursue the exercise of rights and remedies with respect to all or any
material portion of the Collateral.  Unless it has been directed to the contrary
by an Act of Required Secured Parties, the Collateral Trustee in any event may
(but will not be obligated to) take or refrain from taking such action with
respect to any default under any Secured Debt Document as it may deem advisable
and in the best interest of the Secured Parties.

 

SECTION 3.4                                             Application of Proceeds.

 

(a)                                 The Collateral Trustee will apply the
proceeds of any collection, sale, foreclosure or other realization upon, or
exercise of any right or remedy with respect to, any Collateral and the proceeds
thereof, the proceeds of any title insurance or other insurance policy with
respect to any Collateral required under any Priority Lien Document or Parity
Lien Document or otherwise covering the Collateral, in the following order of
application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document (including, but not limited to, indemnification obligations that are
then due and payable);

 

SECOND, to the repayment of obligations, other than the Secured Obligations,
secured by a Permitted Prior Lien on the Collateral sold or realized upon to the
extent that such other Lien has priority over the Priority Liens but only if
such obligation is discharged (in whole or in part) in connection with such sale
or other realization;

 

THIRD, to the respective Priority Lien Representatives on a pro rata basis for
each Series of Priority Lien Debt (and Secured Hedging Obligations and Secured
Cash Management Obligations represented by such Priority Lien Representative)
that are secured by such Collateral for application to the payment of all such
outstanding Priority

 

33

--------------------------------------------------------------------------------


 

Lien Debt and any such other Priority Lien Obligations that are then due and
payable and/or that are to be cash collateralized pursuant to the terms of the
Priority Lien Documents and so secured (for application in such order as may be
provided in the Priority Lien Documents applicable to the respective Priority
Lien Obligations) in an amount sufficient to pay in full in cash all outstanding
Priority Lien Debt and all other Priority Lien Obligations that are then due and
payable and/or to be cash collateralized pursuant to the terms of the Priority
Lien Documents (including all Post-Petition Interest (and in the case of
interest, at any applicable post-default rate), whether or not enforceable,
allowable or allowed as a claim in such proceeding, and including the discharge
or cash collateralization (at the lower of (1) 105% of the aggregate undrawn
amount and (2) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Priority Lien Document) of
all outstanding letters of credit constituting Priority Lien Debt);

 

FOURTH, to the respective Parity Lien Representatives on a pro rata basis for
each Series of Parity Lien Debt that are secured by such Collateral application
to the payment of all outstanding Parity Lien Debt and any other Parity Lien
Obligations that are so secured and then due and payable (for application in
such order as may be provided in the Parity Lien Documents applicable to the
respective Parity Lien Obligations) in an amount sufficient to pay in full in
cash all outstanding Parity Lien Debt and all other Parity Lien Obligations that
are then due and payable and so secured (including, to the extent legally
permitted, all Post-Petition Interest (and in the case of interest, at any
applicable post-default rate), whether or not enforceable, allowable or allowed
as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit, if any, constituting Parity Lien Debt); and

 

FIFTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Grantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

 

Notwithstanding the foregoing, if any Series of Secured Debt has released its
Lien on any Collateral as described below in Section 4.4, then such Series of
Secured Debt and any related Secured Obligations of that Series of Secured Debt
thereafter shall not be entitled to share in the proceeds of any Collateral so
released by that Series of Secured Debt.

 

(b)                                 If any Parity Lien Representative or any
Parity Lien Secured Party collects or receives any proceeds of such foreclosure,
collection or other enforcement, proceeds of any title or other insurance with
respect to any Collateral and any proceeds subject to Liens that have been
avoided or otherwise invalidated that should have been applied to the payment of
the Priority Lien Obligations in accordance with Section 3.4(a) above, whether
after the commencement of an Insolvency or Liquidation Proceeding or otherwise,
such Parity Lien Representative or such Parity Lien Secured Party, as the case
may be, will forthwith deliver the same to the Collateral Trustee, for the
account of the Priority Lien Secured Parties, to be applied

 

34

--------------------------------------------------------------------------------


 

in accordance with Section 3.4(a).  Until so delivered, such proceeds shall be
segregated and will be held by that Parity Lien Representative or that Parity
Lien Secured Party, as the case may be, for the benefit of the Priority Lien
Secured Parties.

 

(c)                                  This Section 3.4 is intended for the
benefit of, and will be enforceable as a third party beneficiary by, each
present and future holder of Secured Obligations, each present and future
Secured Debt Representative and the Collateral Trustee as holder of Priority
Liens and Parity Liens.  The Secured Debt Representative of each future
Series of Secured Debt will be required to deliver a Collateral Trust Joinder
including a lien sharing and priority confirmation as provided in Section 3.8 at
the time of incurrence of such Series of Secured Debt.

 

(d)                                 In connection with the application of
proceeds pursuant to Section 3.4(a), except as otherwise directed by an Act of
Required Secured Parties, the Collateral Trustee may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

 

(e)                                  In making the determinations and
allocations in accordance with Section 3.4(a), the Collateral Trustee may
conclusively rely upon information supplied by the relevant Priority Lien
Representative, Hedge Bank and Cash Management Bank as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Priority Lien Debt and any other Priority Lien Obligations, the
amount of any Hedging Termination Value or “settlement amount” (or similar term)
of any Secured Hedging Agreements and the amount of outstanding obligations
under any Secured Cash Management Agreements included in the Priority Lien
Obligations and information supplied by the relevant Parity Lien Representative
as to the amounts of unpaid principal and interest and other amounts outstanding
with respect to its respective Parity Lien Debt and any other Parity Lien
Obligations.  In calculating the amount of Secured Obligations owed to any Hedge
Bank or Cash Management Bank, the Secured Obligations owed to such Hedge Bank
shall be determined by the relevant Hedge Bank or Cash Management Bank in
accordance with the terms of the relevant Secured Hedging Agreement or Secured
Cash Management Agreement, as applicable.  Notwithstanding the foregoing, the
Collateral Trustee shall have no obligation to allocate proceeds to any Hedge
Bank or Cash Management Bank that has not notified the Collateral Trustee in
writing of its outstanding Priority Lien Obligations prior to any such
allocation by the Collateral Trustee; provided that the Collateral Trustee has
given Priority Lien Representative representing such Secured Hedging Obligations
and Secured Cash Management Obligations at least 5 Business Days’ prior written
notice that it shall be applying proceeds in accordance with Section 3.4(a); it
being understood and agreed that (A) prior to the Discharge of Credit Agreement
Obligations, the Priority Lien Representative representing Secured Hedging
Obligations shall include reference to the Administrative Agent as representing
Secured Hedging Obligations relating to the Specified Secured Hedging Agreements
and (B) following the Discharge of Credit Agreement, if at any time prior to the
Discharge of Priority Lien Obligations the only remaining Priority Lien
Obligations are Secured Hedging Obligations, then the Priority Lien
Representative representing Secured Hedging Obligations shall include the Person
designated to the Collateral Trustee as such by the Act of Required Secured
Parties (within the meaning of the term specified in the proviso to clause
(ii) in the definition of the term “Act of Required Secured Parties”).

 

35

--------------------------------------------------------------------------------


 

SECTION 3.5               Powers of the Collateral Trustee.

 

(a)           The Collateral Trustee is irrevocably authorized and empowered to
enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under the Security Documents
and applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Parties.

 

(b)           No Secured Debt Representative or Secured Party (other than the
Collateral Trustee) will have any liability whatsoever for any act or omission
of the Collateral Trustee.

 

SECTION 3.6               Documents and Communications.  The Collateral Trustee
will permit each Secured Debt Representative and each Secured Party upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

 

SECTION 3.7               For Sole and Exclusive Benefit of the Secured
Parties.  The Collateral Trustee will accept, hold, administer and enforce all
Liens on the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the present and future holders of present and
future Secured Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

 

SECTION 3.8               Additional Secured Debt.

 

(a)           The Collateral Trustee will, as collateral trustee hereunder,
perform its undertakings set forth in this Agreement with respect to any Secured
Debt that is issued or incurred after the date hereof if:

 

(1)           such Secured Debt is identified as Parity Lien Debt or Priority
Lien Debt in accordance with the procedures set forth in Section 3.8(b); and

 

(2)           unless such Funded Debt is issued under an existing Secured Debt
Document for any Series of Secured Debt whose Secured Debt Representative is
already party to this Agreement, the designated Secured Debt Representative
identified pursuant to Section 3.8(b) signs a Collateral Trust Joinder and
delivers the same to the Collateral Trustee.

 

Notwithstanding the foregoing, (x) the incurrence of revolving credit
obligations under commitments that have previously been designated as Secured
Debt and (y) the issuance of letters of credit and incurrence of reimbursement
obligations in respect thereof under commitments that have previously been
designated as Secured Debt, shall automatically

 

36

--------------------------------------------------------------------------------


 

constitute Secured Debt and shall not require compliance with the procedures set
forth in Section 3.8(b).

 

(b)           The Borrower will be permitted to designate as Secured Debt
hereunder any Funded Debt incurred by the Borrower or any other Grantor after
the date of this Agreement in accordance with the terms of all applicable
Secured Debt Documents.  The Borrower may only effect such designation by
delivering to the Collateral Trustee an Additional Secured Debt Designation
that:

 

(1)           states that the Borrower or such other Grantor intends to incur
additional Secured Debt (“Additional Secured Debt”) which will either be (as
specified in such Additional Secured Debt Designation) (i) Priority Lien Debt
not prohibited by any Secured Debt Document to be incurred and secured by a
Priority Lien equally and ratably with all previously existing and future
Priority Lien Debt or (ii) Parity Lien Debt not prohibited by any Secured Debt
Document to be incurred and secured with a Parity Lien equally and ratably with
all previously existing and future Parity Lien Debt; and

 

(2)           specifies the name and address of the Secured Debt Representative
for such Additional Secured Debt for purposes of this Agreement including
Section 7.7.

 

Although the Borrower shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Secured Debt Representative, the failure to so deliver a copy of the Additional
Secured Debt and/or Collateral Trust Joinder to any then existing Secured Debt
Representative shall not affect the status of such debt as Additional Secured
Debt if the other requirements of this Section 3.8 are complied with. 
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrower or any other Grantor to incur additional Funded Debt or Liens
if prohibited  by the terms of any Secured Debt Documents.

 

(c)           With respect to any Secured Debt that is issued or incurred after
the date hereof, Borrower and each of the other Grantors agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee, any Priority Lien Representative, any Parity Lien
Representative or any Act of Required Secured Parties, and enter into such
technical amendments, modifications and/or supplements to the then existing
Guarantees and Security Documents (or execute and deliver such additional
Security Documents) as may from time to time be reasonably requested by such
Persons (including as contemplated by clause (d) below),  to ensure that the
Additional Secured Debt is secured by, and entitled to the benefits of, the
relevant Security Documents, and each Secured Party (by its acceptance of the
benefits hereof) hereby agrees to, and authorizes the Collateral Trustee to
enter into, any such technical amendments, modifications and/or supplements (and
additional Security Documents).  Borrower and each Grantor hereby further agree
that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, Borrower and the respective Grantors, on a joint and
several basis.

 

37

--------------------------------------------------------------------------------


 

(d)           Without limitation of the foregoing, Borrower and each of the
other Grantors agrees to take the following actions with respect to any Real
Property Collateral with respect to all Additional Secured Debt:

 

(1)           to the extent requested by the Secured Debt Representative for
such Additional Secured Debt, within 90 days (as such period may be extended in
the reasonable discretion of such Secured Debt Representative) after the
effectiveness of the designation of such Additional Secured Debt,

 

(A)          Borrower and the other applicable Grantors shall enter into, and
deliver to the Collateral Trustee a mortgage modification (each such
modification, a “Modification”) or new mortgage or deed of trust with regard to
each real property subject to a mortgage or deed of trust (each such mortgage or
deed of trust a “Mortgage,” and each such property a “Mortgaged Property”), to
the extent, and with such changes, as may be required to account for local law
matters, at the time of such incurrence, in proper form for recording in all
applicable jurisdictions, in a form and substance reasonably satisfactory to the
Collateral Trustee, such Secured Debt Representative and the Borrower and such
other Grantors are jointly and severally liable to pay all filing and recording
fees and taxes, documentary stamp taxes and other taxes, charges and fees, if
any, necessary for filing or recording in the recording office of each
jurisdiction where such real property to be encumbered thereby is situated;

 

(B)          the Borrower or the applicable Grantor will cause to be delivered a
local counsel opinion with respect to each such Modification or Mortgage in form
and substance, and issued by law firms, in each case, reasonably satisfactory to
the Collateral Trustee and the Controlling Representative;

 

(C)          the applicable Grantor shall deliver to the approved title company
or other applicable service provider, the Collateral Trustee and/or all other
relevant third parties all other items reasonably necessary to record each such
Mortgage and Modification, and to create, perfect or preserve the validity,
enforceability and priority of the Lien of the Mortgage(s) as set forth above
and contemplated hereby and by the Secured Debt Documents; and

 

(2)           Borrower and the other applicable Grantors shall deliver to the
Collateral Trustee a completed standard “life of loan” flood hazard
determination form for each property encumbered by a Mortgage, and if the
property is located in an area designated by the U.S. Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards, (i) a notification from the Borrower to the Collateral Trustee
(“Borrower Notice”) and (if applicable) notification to the Collateral Trustee
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) created by the U.S. Congress pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973, the National Flood
Insurance Reform Act of 1994 and the Flood Insurance Reform Act of 2004 is not
available because the applicable community does not participate in the NFIP,
(ii)

 

38

--------------------------------------------------------------------------------


 

documentation evidencing the Collateral Trustee’s receipt of the Borrower Notice
(e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail, or
overnight delivery), and (iii) if a Borrower Notice is required to be given and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance reasonably satisfactory to the Collateral Trustee.

 

(e)           The Borrower shall have the right at any time on or after the
Discharge of Priority Lien Obligations has occurred, to enter into any Priority
Lien Document evidencing a Priority Lien Debt which incurrence is not prohibited
by the applicable Secured Debt Documents, and to designate such Funded Debt as
Priority Lien Debt in accordance with Section 3.8(b).  At any time from and
after the date of such designation pursuant to Section 3.8(b) (the “Reference
Date”), the obligations under such Priority Lien Document shall automatically
and without further action be treated as Priority Lien Debt for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the Parity Lien Obligations shall be
at all times subordinated and junior to such Priority Liens Obligations pursuant
to the terms of this Agreement, including with respect to Parity Lien
Obligations that were incurred or outstanding on or prior to the Reference Date.

 

ARTICLE 4.               OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER
GRANTORS

 

SECTION 4.1               Release of Liens on Collateral.

 

(a)           The Collateral Trustee’s Liens upon the Collateral will be
released in any of the following circumstances:

 

(1)           in whole, upon (A) payment in full and discharge of all
outstanding Secured Debt and all other Secured Obligations (other than Secured
Cash Management Obligations and any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time) that are
outstanding, due and payable at the time all of the Secured Debt is paid in full
and discharged; (B) termination or expiration of all commitments to extend
credit under all Secured Debt Documents and the cancellation or termination,
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Secured Debt Documents) of all
outstanding letters of credit issued pursuant to any Secured Debt Documents or,
solely to the extent if any agreed to by the issuer of any outstanding letter of
credit issued pursuant to any Secured Debt Document, the issuance of a back to
back letter of credit in favor of the issuer of any such outstanding letter of
credit in an amount equal to such outstanding letter of credit and issued by a
financial institution acceptable to such issuer; and (C) with respect to any
Secured Hedging Obligations, (x) the cash collateralization of all such Secured
Hedging Obligations on terms satisfactory to each applicable Hedge Bank or the
making of such other arrangements satisfactory to the applicable Hedge Bank or
(y) the

 

39

--------------------------------------------------------------------------------


 

expiration and termination of all Secured Hedging Agreements evidencing such
Secured Hedging Obligations and payment in full in cash of all Secured Hedging
Agreements with respect thereto;

 

(2)           as to any Collateral that is sold, transferred or otherwise
disposed of by the Borrower or any other Grantor to a Person that is not (either
before or after such sale, transfer or disposition) the Borrower or any other
Grantor in a transaction or other circumstance that is permitted by all of the
other Secured Debt Documents, at the time of such sale, transfer or other
disposition or to the extent of the interest sold, transferred or otherwise
disposed of; provided, that the Collateral Trustee’s Liens upon the Collateral
will not be released if the sale or disposition is to a Person who is required
to succeed to, and is substituted for, the Borrower or a Grantor under Article V
of the Indenture (or any analogous provision in any other Secured Debt
Document);

 

(3)           as to a release of less than all or substantially all of the
Collateral (other than pursuant to clause (2) above), if directed by (x) the
Controlling Representative or (y) an Act of Required Secured Parties, in each
case, accompanied by an Officer’s Certificate to the effect that the release was
permitted by each applicable Secured Debt Documents; provided that this clause
(3) shall not apply to (i) a Discharge of Priority Lien Obligations upon payment
in full thereof or (ii) sales or dispositions subject to Section 5.01 of the
Indenture (or any analogous provision in any other Secured Debt Document);

 

(4)           as to a release of less than all or substantially all of the
Collateral securing the Priority Lien Debt (other than pursuant to clause
(2) above), (i) if directed by (x) the Controlling Priority Lien Representative
or (y) an Act of Required Secured Parties, in each case, accompanied by an
Officer’s Certificate to the effect that the release was permitted by the
Priority Lien Documents and (ii) upon the release of the Priority Liens on such
Collateral, then the Parity Liens on such Collateral shall be automatically,
unconditionally and simultaneously released; provided, that this clause
(4) shall not apply to (A) Discharge of Priority Lien Obligations upon payment
in full thereof or (B) sales or dispositions subject to Section 5.01 of the
Indenture (or any analogous provision in any other Secured Debt Document);

 

(5)           as to a release of all or substantially all of the Collateral
(other than pursuant to clause (1) above), if (A) consent to release of that
Collateral has been given by the requisite percentage or number of holders of
each applicable Series of Secured Debt at the time outstanding as provided for
in the applicable Secured Debt Documents and (B) the Borrower has delivered an
Officer’s Certificate to the Collateral Trustee certifying that any such
necessary consents have been obtained;

 

(6)           (i) if any Guarantor is released from its obligations under each
of the Priority Lien Documents (including as a result of being designated an
Unrestricted Subsidiary or otherwise ceasing to be a Subsidiary) pursuant to the
Priority Lien Documents, then the Priority Liens on the Collateral owned by such
Guarantor and the obligations of such Guarantor under its Guarantee of the
Priority Lien Obligations, shall be automatically, unconditionally and
simultaneously released and (ii) if any Guarantor is

40

--------------------------------------------------------------------------------


 

released from its obligations under each of the Parity Lien Documents (including
as a result of being designated an Unrestricted Subsidiary or otherwise ceasing
to be a Subsidiary), then the Parity Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Parity Lien
Obligations, shall be automatically, unconditionally and simultaneously
released; provided that this clause (6) shall not apply to a Discharge of
Priority Lien Obligations upon payment in full thereof;

 

(7)           as to any Series of Secured Debt to the extent that any asset is
or becomes released or excluded from the Collateral under the Secured Debt
Documents of such Series of Secured Debt;

 

(8)           notwithstanding any of the foregoing, if the Collateral Trustee is
exercising its rights or remedies with respect to the Collateral under the
Priority Lien Security Documents pursuant to an Act of Required Secured Parties,
and the Collateral Trustee releases any of the Priority Liens on any part of the
Collateral or any Guarantor is released from its obligations under its Guarantee
of the Priority Lien Obligations in connection therewith, then the Parity Liens
on such Collateral and the obligations of such Guarantor under its Guarantee of
the Parity Lien Obligations, shall be automatically, unconditionally and
simultaneously released.  If in connection with any exercise of rights and
remedies by the Collateral Trustee under the Priority Lien Security Documents
pursuant to an Act of Required Secured Parties, the equity interests of any
Person are foreclosed upon or otherwise disposed of and the Collateral Trustee
releases Priority Lien on the property or assets of such Person then the Parity
Liens with respect to the property or assets of such Person will be concurrently
and automatically released to the same extent as the Priority Liens on such
property or assets are released.

 

(b)           The Collateral Trustee agrees for the benefit of the Borrower and
the other Grantors that if the Collateral Trustee at any time receives:

 

(1)           an Officer’s Certificate stating that (A) the signing officer has
read Article 4 of this Agreement and understands the provisions and the
definitions relating hereto, (B) such officer has made such examination or
investigation as is necessary to enable him or her to express an informed
opinion as to whether or not the conditions precedent in this Agreement and all
other Secured Debt Documents, if any, relating to the release of the Collateral
have been complied with and (C) in the opinion of such officer, such conditions
precedent, if any, have been complied with; and

 

(2)           the proposed instrument or instruments releasing such Lien as to
such property in recordable form, if applicable, or such other proposed
acknowledgment of such release of Lien as to such property; and

 

(3)           in the case of clause (3) or (4) of Section 4.1(a), the other
direction required by such clause;

 

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are requested) and deliver such release or acknowledgment to
the Borrower or other applicable Grantor on or before the date specified in such
request.

 

41

--------------------------------------------------------------------------------


 

(c)           The Collateral Trustee hereby agrees that:

 

(1)           in the case of any release pursuant to clause (2) of
Section 4.1(a), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, at the written request of and at the
expense of the Borrower or other applicable Grantor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

 

(2)           at any time when a Secured Debt Default under a Series of Secured
Debt that constitutes Parity Lien Debt has occurred and is continuing, within
one Business Day of the receipt by it of any Act of Required Secured Parties
pursuant to Section 4.1(a)(3), the Collateral Trustee will deliver a copy of
such Act of Required Secured Parties to each Secured Debt Representative.

 

SECTION 4.2               [Reserved]

 

SECTION 4.3               Collateral Trustee not Required to Serve, File or
Record.  The Collateral Trustee is not required to serve, file, register or
record any instrument releasing or subordinating its Liens on any Collateral;
provided, however, that if the Borrower or any other Grantor shall make a
written demand for a termination statement under Section 9-513(c) of the UCC,
the Collateral Trustee shall comply with the written request of such Borrower or
Grantor to comply with the requirements of such UCC provision; provided,
further, that the Collateral Trustee must first confirm with the Secured Debt
Representatives that the requirements of such UCC provisions have been
satisfied.

 

SECTION 4.4               Release of Liens in Respect of any Series of Priority
Lien Debt, any Series of Parity Lien Debt or Affiliate Securities.

 

(a)    Release of Liens in Respect of the Notes.  In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Lien will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Indenture, and the right of the holders of the Notes and such
Obligations to the benefits and proceeds of the Collateral Trustee’s Parity Lien
on the Collateral will terminate and be discharged:

 

(1)           upon satisfaction and discharge of the Indenture as set forth
under Article XI of the Indenture;

 

(2)           upon a Legal Defeasance or Covenant Defeasance (each as defined
under the Indenture) of the Notes as set forth under Article VIII of the
Indenture;

 

(3)           upon payment in full and discharge of all Notes outstanding under
the Indenture and all Obligations that are outstanding, due and payable under
the Indenture at the time the Notes are paid in full and discharged;

 

42

--------------------------------------------------------------------------------


 

(4)           in whole or in part, upon the direction of the Trustee or with the
consent of the holders of the requisite percentage of Notes in accordance with
Article IX of the Indenture; or

 

(5)           upon the occurrence of any of the circumstances described under
Section 4.1 or Section 3.2 that provides for (or permits) a release of Parity
Liens under this Agreement.

 

(b)    Release of Liens in Respect of any Series of Priority Lien Debt or any
Series of Parity Lien Debt other than the  Notes.   In addition to any release
pursuant to Section 4.1 hereof, as to any Series of Priority Lien Debt, the
Collateral Trustee’s Priority Lien will no longer secure such Series of Priority
Lien Debt (i) if the requirements of a Discharge of Priority Lien Obligations
are satisfied with respect to such Series of Priority Lien Debt and all Priority
Lien Obligations (including, for the avoidance of doubt, with respect to all
Secured Hedging Obligations but excluding, for the avoidance of doubt, any
Secured Cash Management Obligations) related thereto or (ii) upon the direction
of the Priority Lien Representative for such Series of Priority Lien Debt or
with the consent of the holders of the requisite percentage of the Priority Lien
Debt of such Series in accordance with the provisions of the applicable Priority
Lien Documents.   Notwithstanding anything to the contrary, if the requirements
set forth in the immediately preceding sentence are satisfied, the Collateral
Trustee’s Priority Lien will no longer secure any Secured Cash Management
Obligations relating to such Series of Priority Lien Debt (without notice to, or
vote or consent of, any Cash Management Bank), whether or not on the date of the
Discharge of Priority Lien Obligations  with respect to the Priority Lien Debt
of such Series occurs there may be any outstanding Secured Cash Management
Obligations.  In addition to any release pursuant to Section 4.1 hereof, as to
any Series of Parity Lien Debt other than the Notes, the Collateral Trustee’s
Parity Lien will no longer secure such Series of Parity Lien Debt (i) if such
Parity Lien Debt has been paid in full in cash, all commitments to extent credit
in respect of such Series of Parity Lien Debt have been terminated and all other
Parity Lien Obligations related thereto that are outstanding and unpaid at the
time such Series of Parity Lien Debt is paid are also paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time) or (ii) upon the direction of the Parity Lien
Representative for such Series of Parity Lien Debt or with the consent of the
holders of the requisite percentage of the Parity Lien Debt of such Series in
accordance with the provisions of the applicable Parity Lien Documents.

 

(c)     Release of Liens with respect to Affiliate Securities.  In the event
that Rule 3-16 of Regulation S-X under the Securities Act is amended, modified
or interpreted by the Securities and Exchange Commission to require (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the Securities and Exchange
Commission of separate financial statements of any “affiliate” of the Borrower
due to the fact that such affiliate’s “securities” secure any Series of Secured
Debt, then such “securities” shall automatically be deemed not to constitute
security for any Series of Secured Debt so affected (but shall continue to
constitute collateral for any Series of Secured Debt not having the above
described effect).   As used herein, “securities” and “affiliate” shall have the
meaning set forth in Regulation S-X or such other law, rule or regulation, as
applicable.  In addition, any

 

43

--------------------------------------------------------------------------------


 

Series of Secured Debt may disclaim the benefit of any Affiliate Securities in
any Collateral Trust Joinder.

 

ARTICLE 5.         IMMUNITIES OF THE COLLATERAL TRUSTEE

 

SECTION 5.1               No Implied Duty.  The Collateral Trustee will not have
any fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other Security
Documents.  The Collateral Trustee will not be required to take any action that
is contrary to applicable law or any provision of this Agreement or the other
Security Documents.

 

SECTION 5.2               Appointment of Agents and Advisors.  The Collateral
Trustee may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.

 

SECTION 5.3               Other Agreements.  The Collateral Trustee has accepted
its appointment as Collateral Trustee hereunder and is bound by the Security
Documents  executed by the Collateral Trustee as of the date of this Agreement
and, as directed by an Act of Required Secured Parties, the Collateral Trustee
shall execute additional Security Documents delivered to it after the date of
this Agreement; provided, however, that such additional Security Documents do
not adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee.  The Collateral Trustee will not otherwise be bound by, or
be held obligated by, the provisions of any credit agreement, indenture or other
agreement governing Secured Debt (other than this Agreement and the other
Security Documents to which it is a party).

 

SECTION 5.4               Solicitation of Instructions.

 

(a)           The Collateral Trustee may at any time solicit written
confirmatory instructions, in the form of an Act of Required Secured Parties, an
Officer’s Certificate or an order of a court of competent jurisdiction, as to
any action that it may be requested or required to take, or that it may propose
to take, in the performance of any of its obligations under this Agreement or
the other Security Documents.

 

(b)           No written direction given to the Collateral Trustee by an Act of
Required Secured Parties that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.

 

SECTION 5.5               Limitation of Liability.  The Collateral Trustee will
not be responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own negligence,
bad faith or willful misconduct as determined by a court of competent
jurisdiction.

 

44

--------------------------------------------------------------------------------


 

SECTION 5.6               Documents in Satisfactory Form.  The Collateral
Trustee will be entitled to require that all agreements, certificates, opinions,
instruments and other documents at any time submitted to it, including those
expressly provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it.

 

SECTION 5.7               Entitled to Rely.  The Collateral Trustee may seek and
conclusively rely upon, and shall be fully protected in relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Borrower or any other Grantor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
Secured Parties for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof.  The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Security Documents has been duly authorized to do so. To the extent an Officer’s
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on Officer’s Certificate or opinion of
counsel as to such matter and such Officer’s Certificate or opinion of counsel
shall be full warranty and protection to the Collateral Trustee for any action
taken, suffered or omitted by it under the provisions of this Agreement and the
other Security Documents.

 

SECTION 5.8               Secured Debt Default.  The Collateral Trustee will not
be required to inquire as to the occurrence or absence of any Secured Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Secured Debt Default unless and until it
is directed by an Act of Required Secured Parties.

 

SECTION 5.9               Actions by Collateral Trustee.  As to any matter not
expressly provided for by this Agreement or the other Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Required Secured Parties and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant to hereto or thereto shall be binding
on the Secured Parties.

 

SECTION 5.10             Security or Indemnity in favor of the Collateral
Trustee.  The Collateral Trustee will not be required to advance or expend any
funds or otherwise incur any financial liability in the performance of its
duties or the exercise of its powers or rights hereunder unless it has been
provided with security or indemnity reasonably satisfactory to it against any
and all liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

SECTION 5.11             Rights of the Collateral Trustee.  In the event of any
conflict between any terms and provisions set forth in this Agreement and those
set forth in any other Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Security Document.  In the event there is any bona fide,

 

45

--------------------------------------------------------------------------------


 

good faith disagreement between the other parties to this Agreement or any of
the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

 

SECTION 5.12             Limitations on Duty of Collateral Trustee in Respect of
Collateral.

 

(a)           Beyond the exercise of reasonable care in the custody of
Collateral in its possession, the Collateral Trustee will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided, however, that, notwithstanding the foregoing, the
Collateral Trustee will execute, file or record UCC-3 continuation statements
and other documents and instruments to preserve, protect or perfect the security
interests granted to the Collateral Trustee (subject to the priorities set forth
herein) if it shall receive a specific written request to execute, file or
record the particular continuation statement or other specific document or
instrument by any Secured Debt Representative.  The Collateral Trustee shall
deliver to each other Secured Debt Representative a copy of any such written
request.  The Collateral Trustee will be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own
property, and the Collateral Trustee will not be liable or responsible for any
loss or diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Trustee in good faith.

 

(b)           Except as provided in Section 5.12(a), the Collateral Trustee will
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes negligence, bad faith or willful
misconduct on the part of the Collateral Trustee, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral.  The Collateral
Trustee hereby disclaims any representation or warranty to the current and
future holders of the Secured Obligations concerning the perfection of the
security interests granted to it or in the value of any Collateral.

 

46

--------------------------------------------------------------------------------


 

SECTION 5.13             Assumption of Rights, Not Assumption of Duties. 
Notwithstanding anything to the contrary contained herein:

 

(1)           each of the parties thereto will remain liable under each of the
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not been executed;

 

(2)           the exercise by the Collateral Trustee of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Security Documents; and

 

(3)           the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
the Collateral Trustee.

 

SECTION 5.14             No Liability for Clean Up of Hazardous Materials.  In
the event that the Collateral Trustee is required to acquire title to an asset
for any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in the Collateral Trustee’s sole discretion may cause the Collateral
Trustee to be considered an “owner or operator” under any environmental laws or
otherwise cause the Collateral Trustee to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Trustee reserves the right, instead of taking such action,
either to resign as Collateral Trustee or to arrange for the transfer of the
title or control of the asset to a court appointed receiver.  The Collateral
Trustee will not be liable to any Person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local
law, rule or regulation by reason of the Collateral Trustee’s actions and
conduct as authorized, empowered and directed hereunder or relating to any kind
of discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

ARTICLE 6.               RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

SECTION 6.1               Resignation or Removal of Collateral Trustee.  Subject
to the appointment of a successor Collateral Trustee as provided in Section 6.2
and the acceptance of such appointment by the successor Collateral Trustee:

 

(a)           the Collateral Trustee may resign at any time by giving not less
than 30 days’ notice of resignation to each Secured Debt Representative and the
Borrower; and

 

(b)           the Collateral Trustee may be removed at any time, with or without
cause, by an Act of Required Secured Parties.

 

SECTION 6.2               Appointment of Successor Collateral Trustee.  Upon any
such resignation or removal, a successor Collateral Trustee may be appointed by
an Act of Required Secured Parties with the consent of the Borrower, not to be
unreasonably withheld, delayed or conditioned.  If no successor Collateral
Trustee has been so appointed and accepted such appointment within 30 days after
the predecessor Collateral Trustee gave notice of

 

47

--------------------------------------------------------------------------------


 

resignation or was removed, the retiring Collateral Trustee may (at the expense
of the Borrower), at its option, appoint a successor Collateral Trustee with the
consent of the Borrower, not to be unreasonably withheld, delayed or
conditioned, or petition a court of competent jurisdiction for appointment of a
successor Collateral Trustee, which must be a bank or trust company:

 

(1)           authorized to exercise corporate trust powers;

 

(2)           having a combined capital and surplus of at least $250,000,000;

 

(3)           that is not a Parity Lien Representative or the Borrower or an
Affiliate of the Borrower.

 

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

SECTION 6.3               Succession.  When the Person so appointed as successor
Collateral Trustee accepts such appointment:

 

(1)         such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

 

(2)         the predecessor Collateral Trustee will (at the expense of the
Borrower) promptly transfer all Liens and collateral security and other property
of the Trust Estates within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Collateral Trustee to transfer to the successor Collateral Trustee all
Liens, interests, rights, powers and remedies of the predecessor Collateral
Trustee in respect of the Security Documents or the Trust Estates.

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.11
and 7.12.

 

SECTION 6.4               Merger, Conversion or Consolidation of Collateral
Trustee.  Any Person into which the Collateral Trustee may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Collateral Trustee shall be a
party, or any Person succeeding to the business of the Collateral Trustee shall
be the successor of the Collateral Trustee pursuant to Section 6.3, provided
that (i) without the execution or filing of any paper with any party hereto or
any further act on the part of any of the parties hereto, except where an
instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding, such Person
satisfies the eligibility requirements specified in clauses (1) through (4) of
Section 6.2 and (ii) prior to any such merger, conversion or consolidation, the
Collateral Trustee shall have notified the Borrower, each Priority Lien
Representative and each Parity Lien Representative thereof in writing.

 

48

--------------------------------------------------------------------------------


 

ARTICLE 7.               MISCELLANEOUS PROVISIONS

 

SECTION 7.1               Amendment.

 

(a)           (x) No amendment or supplement to the provisions of this Agreement
will be effective without the approval of the Borrower and the Collateral
Trustee acting as directed by (I) if the Discharge of Priority Lien Obligations
has not occurred, the Controlling Priority Lien Representative and (II) the
Parity Lien Representative that represents the Series of Parity Lien Debt with
the then largest outstanding principal amount in accordance with the Parity Lien
Documents and (y) no amendment or supplement to the provisions of any other
Security Document shall be effective without the approval of the Borrower or any
other applicable Grantor party thereto and the Collateral Trustee acting at the
direction of (A) in the case of a Priority Lien Security Document, the
Controlling Priority Lien Representative or (B) in the case of a Parity Lien
Security Document, the Parity Lien Representative that represents the Series of
Parity Lien Debt with the then largest outstanding principal amount in
accordance with the Parity Lien Documents, except that:

 

(1)           any amendment or supplement that has the effect solely of:

 

(A)          adding or maintaining Collateral, securing additional Secured
Obligations that are otherwise not prohibited by the terms of any Secured Debt
Document to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Trustee therein;
or

 

(B)          providing for the assumption of any Grantor’s obligations under any
Secured Debt Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Grantor to the extent not prohibited by
the terms of the Indenture, the Credit Agreement or any other Secured Debt
Documents, as applicable;

 

will become effective when executed and delivered by the Borrower or any other
applicable Grantor party thereto and the Collateral Trustee, if the Borrower
executes and delivers an Officer’s Certificate certifying that such amendment or
supplement is permitted under this clause (1);

 

(2)           no amendment or supplement that reduces, impairs or adversely
affects the right of any Secured Party:

 

(A)          to vote its outstanding Secured Debt as to any matter described as
subject to an Act of Required Secured Parties (or amends the provisions of this
Section 7.1(a) (2) or the definitions of “Act of Required Secured Parties”, “Act
of Required Parity Lien Debtholders”, “Major Non-Controlling Priority
Representative” or “Controlling Representative”);

 

(B)          to share in the order of application described in Section 3.4 in
the proceeds of enforcement of or realization on any Collateral that has not
been released in accordance with the provisions described in Section 4.1 or 4.4;

 

49

--------------------------------------------------------------------------------


 

(C)          to require that Liens securing Secured Obligations be released only
as set forth in the provisions described in Section 4.1 or 4.4; or

 

(D)          under this Section 7.1,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents;

 

(3)           no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Secured Debt Representative or adversely affects the
rights, duties, obligations, protections, indemnities or immunities of the
Collateral Trustee or any Secured Debt Representative, respectively, in its
capacity as such will become effective without the written consent of the
Collateral Trustee or such Secured Debt Representative, respectively; and

 

(4)           this Agreement may be modified to add in accordance with this
Agreement (x) an additional Grantor by an agreement substantially in the form of
Exhibit C executed by such additional Grantor, and (y) Additional Secured Debt
by an agreement substantially in the form of Exhibit B executed by the
additional Secured Debt Representative.

 

(b)           Notwithstanding Section 7.1(a) but subject to Sections
7.1(a)(2) and 7.1(a)(3), any amendment or waiver of, or any consent under, any
provision of any Priority Lien Security Document will apply automatically to any
comparable provision of any comparable Parity Lien Security Document without the
consent of any Parity Lien Secured Party and without any action by the Borrower
or any other Grantor or any holder of notes or other Parity Lien Secured Party.

 

(c)           The Collateral Trustee will not enter into any amendment or
supplement unless it has received an Officer’s Certificate to the effect that
such amendment or supplement will not result in a breach of any provision or
covenant contained in any of the Secured Debt Documents.  Prior to executing any
amendment or supplement pursuant to this Section 7.1, the Collateral Trustee
will be entitled to receive an opinion of counsel of the Borrower to the effect
that the execution of such document is authorized or permitted hereunder, and
with respect to amendments adding Collateral, an opinion of counsel of the
Borrower addressing customary creation and perfection, and if such additional
Collateral consists of equity interests of any Person which equity interests
constitute certificated securities, priority matters with respect to such
additional Collateral (which opinion may be subject to customary assumptions and
qualifications).

 

SECTION 7.2               Voting.  In connection with any matter under this
Agreement requiring a vote of holders of Secured Debt, each Series of Secured
Debt will cast its votes in accordance with the Secured Debt Documents governing
such Series of Secured Debt.  The amount of Secured Debt to be voted by a
Series of Secured Debt will equal (1) the aggregate principal amount of Secured
Debt held by such Series of Secured Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded,

 

50

--------------------------------------------------------------------------------


 

would constitute Funded Debt of such Series of Secured Debt.  Following and in
accordance with the outcome of the applicable vote under its Secured Debt
Documents, the Secured Debt Representative of each Series of Secured Debt will
cast all of its votes under that Series of Secured Debt as a block in respect of
any vote under this Agreement.

 

SECTION 7.3               Further Assurances.

 

(a)           The Borrower and each of the other Grantors will do or cause to be
done all acts and things that may be required, or that the Collateral Trustee
from time to time may reasonably request, to assure and confirm that the
Collateral Trustee holds, for the benefit of the Secured Parties, duly created
and enforceable and perfected Liens upon the Collateral, (including any property
or assets that are acquired or otherwise become, or are required by any Secured
Debt Document to become, Collateral after the date hereof), in each case as
contemplated by, and with the Lien priority required under, the Secured Debt
Documents.

 

(b)           Upon the reasonable request of the Collateral Trustee or any
Secured Debt Representative at any time and from time to time, the Borrower and
each of the other Grantors will promptly execute, acknowledge and deliver such
security documents, instruments, certificates, notices and other documents, and
take such other actions as may be reasonably required, or that the Collateral
Trustee may reasonably request, to create, perfect, protect, assure or enforce
the Liens and benefits intended to be conferred, in each case as contemplated by
the Secured Debt Documents for the benefit of the Secured Parties.

 

SECTION 7.4               Perfection of Junior Trust Estate.

 

Solely for purposes of perfecting the Liens of the Collateral Trustee in its
capacity as agent of the Parity Lien Secured Parties and the Parity Lien
Representatives in any portion of the Junior Trust Estate in the possession or
control of the Collateral Trustee (or its agents or bailees) as part of the
Senior Trust Estate including, without limitation, any instruments, goods,
negotiable documents, tangible chattel paper, certificated securities,
securities accounts or money, the Collateral Trustee, the Priority Lien Secured
Parties and the Priority Lien Representatives hereby acknowledge that the
Collateral Trustee also holds such property as gratuitous bailee for the benefit
of the Collateral Trustee for the benefit of the Parity Lien Secured Parties and
the Parity Lien Representatives (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(d), 8-301(a)(2) and
9-313(c) of the UCC).  Solely with respect to any deposit accounts under the
control (within the meaning of Section 9-104 of the UCC) of the Collateral
Trustee in its capacity as agent of the holders of the Priority Lien
Obligations, the Collateral Trustee agrees to also hold control over such
deposit accounts as gratuitous agent for the benefit of the Parity Lien Secured
Parties and the Parity Lien Representatives.

 

SECTION 7.5               [Reserved].

 

SECTION 7.6               Successors and Assigns.

 

(a)           Except as provided in Section 5.2, the Collateral Trustee may not,
in its capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void.  All

 

51

--------------------------------------------------------------------------------


 

obligations of the Collateral Trustee hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, each Secured Debt Representative
and each present and future holder of Secured Obligations, each of whom will be
entitled to enforce this Agreement as a third-party beneficiary hereof, and all
of their respective successors and assigns.

 

(b)           Neither the Borrower nor any other Grantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void.  All obligations
of the Borrower and the other Grantors hereunder will inure to the sole and
exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Secured Debt Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

 

SECTION 7.7               Delay and Waiver.  No failure to exercise, no course
of dealing with respect to the exercise of, and no delay in exercising, any
right, power or remedy arising under this Agreement or any of the other Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof.  No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

SECTION 7.8               Notices.  Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

 

If to the Collateral Trustee:

Lord Securities Corporation

 

48 Wall Street, 27th Floor

 

New York, NY 10005

 

Attention: General Counsel

 

Telephone: (212) 346-9000

 

Edward.oconnell@tmf-group.com

 

 

If to the Borrower or any other

 

Grantor:

Foresight Energy

 

211 North Broadway, Suite 2600

 

St. Louis, Missouri 63102

 

Attention: Rashda M. Buttar

 

Telephone: (314) 932-6103

 

Rashda.buttar@foresight.com

 

 

If to the Administrative Agent:

The Huntington National Bank

 

41 South High Street, HC0843

 

Columbus, Ohio 43287

 

Attention: Joshua D. Elsea

 

Phone: (614) 480-5429

 

Josh.Elsea@huntington.com

 

52

--------------------------------------------------------------------------------


 

If to the Trustee:

 

Wilmington Trust, National Association

 

 

Global Capital Markets

 

 

1100 North Market Street

 

 

Wilmington, DE 19890

 

 

Fax: (302) 636-4149

 

 

Attn: Foresight Administrator

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Secured Debt, its address shown on the register kept by the office or agency
where the relevant Secured Debt may be presented for registration of transfer or
for exchange; provided that all notices and communications to the Trustee shall
be delivered in accordance with the provisions of Section 13.01 of the
Indenture.  To the extent applicable, any notice or communication will also be
so mailed to any Person described in § 313(c) of the Trust Indenture Act of
1939, as amended, to the extent required thereunder.  Failure to mail a notice
or communication to a holder of Secured Debt or any defect in it will not affect
its sufficiency with respect to other holders of Secured Debt.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it;
provided, that all notices and communications delivered to the Trustee shall be
deemed effective only upon actual receipt by a responsible officer of the
Trustee.

 

SECTION 7.9               Notice Following Discharge of Priority Lien
Obligations.  Promptly following the Discharge of Priority Lien Obligations with
respect to one or more Series of Priority Lien Debt, each Priority Lien
Representative with respect to each applicable Series of Priority Lien Debt that
is so discharged will provide written notice of such discharge to the Collateral
Trustee and to each other Secured Debt Representative.

 

SECTION 7.10             Entire Agreement.  This Agreement states the complete
agreement of the parties relating to the undertaking of the Collateral Trustee
set forth herein and supersedes all oral negotiations and prior writings in
respect of such undertaking.

 

SECTION 7.11             Compensation; Expenses.  The Grantors jointly and
severally agree to pay, promptly upon demand:

 

(1)           such compensation to the Collateral Trustee and its agents as the
Borrower and the Collateral Trustee may agree in writing from time to time;

 

(2)           all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in the preparation, execution,
delivery, filing, recordation, administration or enforcement of this Agreement
or any other Security Document or any consent, amendment, waiver or other
modification relating hereto or thereto;

 

53

--------------------------------------------------------------------------------


 

(3)           all reasonable and documented fees, expenses and disbursements of
outside legal counsel and any auditors, accountants, consultants or appraisers
or other professional advisors and agents engaged by the Collateral Trustee or
any Secured Debt Representative incurred in connection with the negotiation,
preparation, closing, administration, performance or enforcement of this
Agreement and the other Security Documents or any consent, amendment, waiver or
other modification relating hereto or thereto and any other document or matter
requested by the Borrower or any other Grantor;

 

(4)           all reasonable and documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in creating, perfecting,
preserving, releasing or enforcing the Collateral Trustee’s Liens on the
Collateral, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, and insurance premiums;

 

(5)           all other reasonable and documented out-of-pocket costs and
expenses incurred by the Collateral Trustee and its agents in connection with
the negotiation, preparation and execution of the Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

 

(6)           after the occurrence of any Secured Debt Default, all reasonable
and documented out-of-pocket costs and expenses incurred by the Collateral
Trustee and its agents and any Secured Debt Representative in connection with
the preservation, collection, foreclosure or enforcement of the Collateral
subject to the Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with the collection or enforcement of any of
the Secured Obligations or the proof, protection, administration or resolution
of any claim based upon the Secured Obligations in any Insolvency or Liquidation
Proceeding, including all reasonable and documented fees and disbursements of
outside attorneys, accountants, auditors, consultants, appraisers and other
professionals engaged by the Collateral Trustee, its agents or the Secured Debt
Representatives.

 

The agreements in this Section 7.11 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

 

SECTION 7.12             Indemnity.

 

(a)           The Grantors jointly and severally agree to defend, indemnify, pay
and hold harmless the Collateral Trustee, each Secured Debt Representative and
each of its Related Parties, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

54

--------------------------------------------------------------------------------


 

(b)           All amounts due under this Section 7.12 will be payable upon
demand.

 

(c)           To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in Section 7.12(a) may be unenforceable in whole or in
part because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(d)           No Grantor will ever assert any claim against any Indemnitee, on
any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Secured Debt Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Indemnified Liability, and each of the Grantors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(e)           The agreements in this Section 7.12 will survive repayment of all
other Secured Obligations and the removal or resignation of the Collateral
Trustee.

 

SECTION 7.13             Actions Upon Breach; Specific Performance.

 

.  If any Parity Lien Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fails to take any action required by
this Agreement, this Agreement shall create an irrebuttable presumption and
admission by such Parity Lien Secured Party that relief against such Parity Lien
Secured Party by injunction, specific performance and/or other appropriate
equitable relief is necessary to prevent irreparable harm to the Priority Lien
Secured Parties, it being understood and agreed by each Parity Lien
Representative, on behalf of each Parity Lien Secured Party  represented by it,
that (i) the Priority Lien Secured Parties’ damages from actions of any Parity
Lien Secured Party may at that time be difficult to ascertain and may be
irreparable and (ii) each Parity Lien Secured Party waives any defense that the
Grantors and/or the Priority Lien Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages.  Each of the Priority Lien
Representatives may demand specific performance of this Agreement.  Each Parity
Lien Representative, on behalf of itself and each other Parity Lien Secured
Party represented by it, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by any
Priority Lien Representative or any other Priority Lien Secured Party.  No
provision of this Agreement shall constitute or be deemed to constitute a waiver
by any Priority Lien Representative on behalf of itself and each other Priority
Lien Secured Party represented by it of any right to seek damages from any
Person in connection with any breach or alleged breach of this Agreement.

 

SECTION 7.14             Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the

 

55

--------------------------------------------------------------------------------


 

extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.15             Section Headings.  The section headings and Table of
Contents used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

SECTION 7.16             Obligations Secured.  All obligations of the Grantors
set forth in or arising under this Agreement will be Secured Obligations and are
secured by all Liens granted by the Security Documents.

 

SECTION 7.17             Governing Law.  THIS AGREEMENT AND ANY DISPUTE, CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 7.18             Consent to Jurisdiction.  All judicial proceedings
brought against any party hereto arising out of or relating to this Agreement
may be brought in any state or federal court of competent jurisdiction in the
State, County and City of New York.  By executing and delivering this Agreement,
each Grantor, for itself and in connection with its properties, irrevocably:

 

(1)           accepts generally and unconditionally the nonexclusive
jurisdiction and venue of such courts;

 

(2)           waives any defense of forum non conveniens;

 

(3)           agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.8;

 

(4)           agrees that service as provided in clause (3) above is sufficient
to confer personal jurisdiction over such party in any such proceeding in any
such court and otherwise constitutes effective and binding service in every
respect; and

 

(5)           agrees that each party hereto retains the right to serve process
in any other manner permitted by law or to bring proceedings against any party
in the courts of any other jurisdiction.

 

56

--------------------------------------------------------------------------------


 

SECTION 7.19             Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

SECTION 7.20             Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by facsimile or other electronic imaging means), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 7.21             Grantors and Additional Grantors.  The Borrower
represents and warrants that each Person who is a Grantor on the date hereof has
duly executed this Agreement.  The Borrower will cause each Person that
hereafter becomes a Grantor or is required by any Secured Debt Document to
become a party to this Agreement to become a party to this Agreement, for all
purposes of this Agreement, by causing such Person to execute and deliver to the
Collateral Trustee a Collateral Trust Joinder, whereupon such Person will be
bound by the terms hereof to the same extent as if it had executed and delivered
this Agreement as of the date hereof.  The Borrower shall promptly provide each
Secured Debt Representative with a copy of each Collateral Trust Joinder
executed and delivered pursuant to this Section 7.21; provided, however, that
the failure to so deliver a copy of the Collateral Trust Joinder to any then
existing Secured Debt Representative shall not affect the inclusion of such
Person as a Grantor if the other requirements of this Section 7.21 are complied
with.

 

SECTION 7.22             Continuing Nature of this Agreement.  This Agreement,
including the subordination provisions hereof, will be reinstated if at any time
any payment or distribution in respect of any of the Priority Lien Obligations
is rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding  or otherwise by any Priority Lien Secured Party or Priority Lien
Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise).  In the event that all or any part of a
payment or distribution made with respect to the Priority Lien Obligations is
recovered from any Priority Lien Secured Party or any Priority Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any Parity Lien Secured Party

 

57

--------------------------------------------------------------------------------


 

or Parity Lien Representative with respect to the Parity Lien Obligations from
the proceeds of any Collateral or any insurance policy required by any real
property mortgage at any time after the date of the payment or distribution that
is so recovered, whether pursuant to a right of subrogation or otherwise, that
Parity Lien Representative or that Parity Lien Secured Party, as the case may
be, will forthwith deliver the same to the Collateral Trustee, for the account
of the Priority Lien Secured Parties to be applied in accordance with
Section 3.4.  Until so delivered, such proceeds will be held by that Parity Lien
Representative or that Parity Lien Secured Party, as the case may be, for the
benefit of the Priority Lien Secured Parties.

 

SECTION 7.23             Insolvency.  This Agreement will be applicable both
before and after the commencement of any Insolvency or Liquidation Proceeding by
or against any Grantor.  The relative rights, as provided for in this Agreement,
will continue after the commencement of any such Insolvency or Liquidation
Proceeding on the same basis as prior to the date of the commencement of any
such case, as provided in this Agreement.

 

SECTION 7.24             Rights and Immunities of Secured Debt Representatives. 
The Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement, the Trustee will
be entitled to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Secured Debt Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Secured Debt with respect to which such Person will act as representative, in
each case as if specifically set forth herein.  In no event will any Secured
Debt Representative be liable for any act or omission on the part of the
Grantors or the Collateral Trustee hereunder.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

 

FORESIGHT ENERGY LLC

 

 

 

 

By:

/s/ Robert D. Moore

 

 

Name:

Robert D. Moore

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

FORESIGHT ENERGY LP

 

 

 

 

By Foresight Energy GP LLC, its general partner

 

 

 

 

By:

/s/ Robert D. Moore

 

 

Name:

Robert D. Moore

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ADENA RESOURCES, LLC

 

AKIN ENERGY LLC

 

AMERICAN CENTURY MINERAL LLC

 

AMERICAN CENTURY TRANSPORT LLC

 

COAL FIELD CONSTRUCTION COMPANY LLC

 

COAL FIELD REPAIR SERVICES LLC

 

FORESIGHT COAL SALES LLC

 

FORESIGHT ENERGY EMPLOYEE SERVICES CORPORATION

 

FORESIGHT ENERGY FINANCE CORPORATION

 

FORESIGHT ENERGY LABOR LLC

 

FORESIGHT ENERGY SERVICES LLC

 

HILLSBORO TRANSPORT LLC

 

LD LABOR COMPANY LLC

 

LOGAN MINING LLC

 

M-CLASS MINING, LLC

 

MACH MINING, LLC

 

MACOUPIN ENERGY LLC

 

MARYAN MINING LLC

 

OENEUS LLC (D/B/A SAVATRAN LLC)

 

SENECA REBUILD LLC

 

SITRAN LLC

 

SUGAR CAMP ENERGY, LLC

 

TANNER ENERGY LLC

 

VIKING MINING LLC

 

WILLIAMSON ENERGY, LLC

 

 

 

 

 

By:

/s/ Robert D. Moore

 

 

Name:

Robert D. Moore

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as Administrative Agent

 

 

 

By:

/s/ Joshua D. Elsea

 

 

Name: Joshua D. Elsea

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL

 

ASSOCIATION, as Trustee

 

 

 

 

 

By:

/s/ John T. Needham, Jr.

 

 

Name: John T. Needham, Jr.

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LORD SECURITIES CORPORATION, as

 

 

Collateral Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ Albert J. Fioravanti

 

 

 

Name: Albert J. Fioravanti

 

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

[EXHIBIT A to Collateral Trust Agreement]

 

[FORM OF]
ADDITIONAL SECURED DEBT DESIGNATION

 

Reference is made to the Collateral Trust Agreement dated as of March 28, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Foresight
Energy LLC, a Delaware limited liability company (the “Borrower”), the Grantors
from time to time party thereto, The Huntington National Bank, as Administrative
Agent under the Credit Agreement (as defined therein), Wilmington Trust,
National Association, as Trustee under the Indenture (as defined therein), and
Lord Securities Corporation, as Collateral Trustee.  Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement.  This Additional Secured Debt Designation is being
executed and delivered in order to designate additional secured debt as either
Priority Lien Debt or Parity Lien Debt entitled to the benefit of the Collateral
Trust Agreement.

 

The undersigned, the duly appointed [specify title] of the [Borrower] hereby
certifies on behalf of the [Borrower] that:

 

(A)          [insert name of the Borrower or other Grantor] intends to incur
additional Secured Debt (“Additional Secured Debt”) which will be [select
appropriate alternative] [Priority Lien Debt permitted by each applicable
Secured Debt Document to be secured by a Priority Lien equally and ratably with
all previously existing and future Priority Lien Debt] or [Parity Lien Debt
permitted by each applicable Secured Debt Document to be secured with a Parity
Lien equally and ratably with all previously existing and future Parity Lien
Debt];

 

(B)          the name and address of the Secured Debt Representative for the
Additional Secured Debt for purposes of Section 7.8 of the Collateral Trust
Agreement is:

 

 

Telephone:                                             

 

Fax:                                            

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of
                   , 20    .

 

 

FORESIGHT ENERGY LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

 

[                                           ]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[EXHIBIT B to Collateral Trust Agreement]

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL DEBT

 

Reference is made to the Collateral Trust Agreement dated as of March 28, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Foresight
Energy LLC, a Delaware limited liability company (the “Borrower”), the Grantors
from time to time party thereto, The Huntington National Bank, as Administrative
Agent under the Credit Agreement (as defined therein), Wilmington Trust,
National Association, as Trustee under the Indenture (as defined therein), and
Lord Securities Corporation, as Collateral Trustee.  Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the
Collateral Trust Agreement.  This Collateral Trust Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Trust Agreement.

 

1. Joinder.  The undersigned,                      , a                , (the
“New Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as [a Parity Lien
Representative] [a Priority Lien Representative] under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.

 

2. Lien Sharing and Priority Confirmation.

 

[Option A: to be used if Additional Debt is Parity Lien Debt]  The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Parity Lien Debt for which the undersigned is acting as
Parity Lien Representative hereby agrees, for the enforceable benefit of all
holders of each current and future Series of Priority Lien Debt and Parity Lien
Debt, each current and future Priority Lien Representative, each other current
and future Parity Lien Representative and each current and future Priority Lien
Secured Party and Parity Lien Secured Party and as a condition to being treated
as Secured Debt under the Collateral Trust Agreement that:

 

(a)    as provided by Section 2.9 of the Collateral Trust Agreement, all Parity
Lien Obligations will be and are secured equally and ratably by all Parity Liens
at any time granted by the Borrower or any other Grantor to secure any
Obligations in respect of any Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee for
the benefit of all Parity Lien Secured Party equally and ratably; provided,
however, that notwithstanding the foregoing, this provision will not be violated
with respect to any particular Collateral and any particular Series of Parity
Lien Debt if the

 

--------------------------------------------------------------------------------


 

Secured Debt Documents in respect thereof prohibit the applicable Parity Lien
Representative from accepting the benefit of a Lien on any particular asset or
property or such Parity Lien Representative otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property;

 

(b)    the New Representative and each holder of Obligations in respect of the
Series of Parity Lien Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Parity Liens and the order of application
of proceeds from the enforcement of Parity Liens; and

 

(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.  [or]

 

[Option B: to be used if Additional Debt is Priority Lien Debt]  [The
undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Lien Representative hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
Priority Lien Debt and Parity Lien Debt, each current and future Parity Lien
Representative, each other existing and future Priority Lien Representative and
each current and future Priority Lien Secured Party and Parity Lien Secured
Party and as a condition to being treated as Secured Debt under the Collateral
Trust Agreement that:

 

(a)    as provided by Section 2.9 of the Collateral Trust Agreement, all
Priority Lien Obligations will be and are secured equally and ratably by all
Priority Liens at any time granted by the Borrower or any other Grantor to
secure any Obligations in respect of any Series of Priority Lien Debt, whether
or not upon property otherwise constituting collateral for such Series of
Priority Lien Debt, and that all such Priority Liens will be enforceable by the
Collateral Trustee for the benefit of all Priority Lien Secured Parties equally
and ratably provided however, that notwithstanding the foregoing, (x) this
provision will not be violated with respect to any particular Collateral and any
particular Series of Priority Lien Debt if the Secured Debt Documents in respect
thereof prohibit the applicable Priority Lien Representative from accepting the
benefit of a Lien on any particular asset or property or such Priority Lien
Representative otherwise expressly declines in writing to accept the benefit of
a Lien on such asset or property and (y)  this provision will not be violated
with respect to any particular Secured Hedging Obligations or Secured Cash
Management Obligations if the related Secured Hedging Agreement or the Secured
Cash Management Agreement, as applicable, prohibits the applicable Hedge Bank or
Cash Management Bank from accepting the benefit of a Lien on any particular
asset or property or such Hedge Bank or Cash Management Bank, as applicable,
otherwise expressly declines in writing to accept the benefit of a Lien on such
asset or property;

 

(b)    the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority

 

--------------------------------------------------------------------------------


 

Lien Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Priority Liens and the order of
application of proceeds from the enforcement of Priority Liens; and

 

(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.]

 

3.  Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                   , 20    .

 

 

[insert name of the new representative]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

 

 

Lord Securities Corporation, as Collateral Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[EXHIBIT C
to Collateral Trust Agreement]

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL GRANTOR

 

Reference is made to the Collateral Trust Agreement dated as of March 28, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Peabody Energy
Corporation, a Delaware corporation (the “Borrower”), the Grantors from time to
time party thereto, The Huntington National Bank, as Administrative Agent under
the Credit Agreement (as defined therein), Wilmington Trust, National
Association, as Trustee under the Indenture (as defined therein), and Lord
Securities Corporation, as Collateral Trustee.  Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement.  This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.21 of the Collateral Trust Agreement.

 

1.  Joinder.  The undersigned,                      , a                , hereby
agrees to become party as a Grantor under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

 

2.  Governing Law and Miscellaneous Provisions.  The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                   , 20    .

 

 

[                                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

 

 

LORD SECURITIES CORPORATION, as Collateral Trustee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------